Exhibit 10.1


























INTEGRYS ENERGY GROUP, INC.
DEFERRED COMPENSATION PLAN


As Amended and Restated Effective January 1, 2016






--------------------------------------------------------------------------------


Exhibit 10.1




TABLE OF CONTENTS
 
Page


 
 
ARTICLE I. DEFINITIONS AND CONSTRUCTION
2


Section 1.01. Definitions
2


Section 1.02. Construction and Applicable Law
5


 
 
ARTICLE II. PARTICIPATION
7


Section 2.01. Eligibility
7


 
 
ARTICLE III. EMPLOYEE DEFERRED COMPENSATION
8


Section 3.01. Application
8


Section 3.02. Deferrals Of Base Compensation
8


Section 3.03. Deferrals of Annual Incentive Awards
8


Section 3.04. Deferral of LTIP Awards
9


Section 3.05. Matching Contribution Credits
9


Section 3.06. Defined Contribution Restoration and Age/Service Point Credits
10


Section 3.07. SERP Credits
11


Section 3.08. Other Deferrals and Credits
12


Section 3.09. Involuntary Termination of Deferral Elections
12


 
 
ARTICLE IV. DIRECTOR DEFERRED COMPENSATION
13


Section 4.01. Application
13


Section 4.02. Deferrals Of Director Fees
13


Section 4.03. Director Deferred Stock Units
13


Section 4.04. Involuntary Termination of Deferral Elections
14


 
 
ARTICLE V. PARTICIPANT ACCOUNTS, RESERVE ACCOUNT A, RESERVE ACCOUNT B, AND STOCK
UNITS ACCOUNTS
15


Section 5.01. Participant Accounts
15


Section 5.02. Reserve Account A
15


Section 5.03. Reserve Account B
16


Section 5.04. Stock Units
16


Section 5.05. Special Rules Applicable to Restricted Stock or Stock Unit
Deferrals
19


 
 
ARTICLE VI. ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS
20


Section 6.01. Hypothetical Investment of Participant Accounts
20


Section 6.02. Accounts are For Record Keeping Purposes Only
22


Section 6.03. Merger with Wisconsin Energy Corporation and Cancellation of Stock
Units
22


 
 
ARTICLE VII. DISTRIBUTION OF PRE-2005 ACCOUNT
23


Section 7.01. Distribution Election
23


Section 7.02. Modified Distribution Election
24


Section 7.03. Calculation of Annual Distribution Amount
24


Section 7.04. Time of Distribution
25


Section 7.05. Single Sum Distribution at the Committee’s Option
25


 
 
ARTICLE VIII. DISTRIBUTION OF POST-2004 ACCOUNT
26


Section 8.01. Distribution Election
26


Section 8.02. Modified Distribution Election
27


Section 8.03. Calculation of Annual Distribution Amount
27





i

--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.04. Time of Distribution
28
Section 8.05. Automatic Single Sum Distribution
28
Section 8.06. Distributions For Employment Tax Obligations
28
 
 
ARTICLE IX. RULES WITH RESPECT TO INTEGRYS STOCK AND INTEGRYS STOCK UNITS
29
Section 9.01. Application
29
Section 9.02. Relationship to Shares Authorized Under Omnibus Plan
29
Section 9.03. Transactions Affecting Integrys Stock
29
Section 9.04. No Shareholder Rights With Respect to Stock Units
29
 
 
ARTICLE X. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY
30
Section 10.01. Application
30
Section 10.02. Definitions
30
Section 10.03. Amendments in Connection with a Change in Control
31
Section 10.04. Acceleration of Certain Vesting
33
Section 10.05. Maximum Payment Limitation
33
Section 10.06. Resolution of Disputes
34
 
 
ARTICLE XI. GENERAL PROVISIONS
35
Section 11.01. Administration
35
Section 11.02. Restrictions to Comply with Applicable Law
35
Section 11.03. Claims Procedures
35
Section 11.04. Participant Rights Unsecured
36
Section 11.05. Income Tax Withholding
37
Section 11.06. Amendment or Termination of Plan
37
Section 11.07. Administrative Expenses
38
Section 11.08. Effect on Other Employee Benefit Plans
38
Section 11.09. Successors and Assigns
38
Section 11.10. Right of Offset
38
Section 11.11. Amounts Accumulated Under Peoples Energy Plans
38
Section 11.12. Miscellaneous Distribution Rules
39





ii

--------------------------------------------------------------------------------


Exhibit 10.1


INTEGRYS ENERGY GROUP, INC.
DEFERRED COMPENSATION PLAN


The purpose of the Integrys Energy Group, Inc. Deferred Compensation Plan (the
“Plan”) has been to promote the best interests of Integrys Energy Group, Inc.,
the predecessor of Integrys Holding, Inc. (the “Company”), and its stockholders
by attracting and retaining key management employees and non-employee directors
possessing a strong interest in the successful operation of the Company and its
subsidiaries or affiliates and encouraging their continued loyalty, service and
counsel to the Company and its subsidiaries or affiliates. The Plan is amended
and restated effective January 1, 2016, as set forth herein.
Except as expressly provided herein, the Plan, as herein amended and restated,
applies to (i) those employees who are actively employed by the Company or a
Participating Employer on or after January 1, 2005 (the effective date of
Internal Revenue Code Section 409A), and who are eligible to participate in the
Plan, and (ii) non-employee directors of the Company and designated subsidiaries
and affiliates with service as a director on or after January 1, 2005. Except as
expressly provided herein, distribution of benefits to an employee who retired
from or terminated employment with the Company and its Affiliates prior to
January 1, 2005, or a director whose service with the Company and its Affiliates
terminated prior to January 1, 2005, shall be governed by the terms of the Plan
(or predecessor plan) as in effect on the date of the employee’s or director’s
retirement or termination of employment or service.
Effective January 1, 2017, no new individuals shall become eligible to
participate in the Plan. Except as expressly provided herein, deferrals and
credits under the Plan shall not be made on compensation, awards or other
remuneration earned for services performed after December 31, 2016.




--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE I. DEFINITIONS AND CONSTRUCTION
Section 1.01. Definitions. The following terms have the meanings indicated below
unless the context in which the term is used clearly indicates otherwise:
(a)    Account: The record keeping account or accounts maintained to record the
interest of each Participant under Section 5.01 of the Plan.
(b)    Act: The Securities Act of 1933, as interpreted by regulations and rules
issued pursuant thereto, all as amended and in effect from time to time. Any
reference to a specific provision of the Act shall be deemed to include
reference to any successor provision thereto.
(c)    Age/Service Point Contributions: The non-elective contributions that (i)
are made by the Company or an Affiliate to the Qualified Defined Contribution
Plan, (ii) are not contingent upon the Participant having made contributions to
such plan, and (iii) the amount of which are based on the sum of the
Participant’s age and years of service.
(d)    Affiliate: Except as otherwise provided in Section 10.02 for purposes of
applying the provisions of Article X, a corporation, trade or business that,
with the Company, forms part of a controlled group of corporations or group of
trades or businesses under common control within the meaning of Code Section
414(b) and (c); provided that Code Section 414(b) and (c) shall be applied by
substituting “at least fifty percent (50%)” for “at least eighty percent (80%)”
each place it appears.
(e)    Annual Incentive Deferral: A deferral of a portion of an Eligible
Employee’s annual incentive award in accordance with Section 3.03.
(f)    Base Compensation: The base salary or wage payable by a Participating
Employer to an Eligible Employee for services performed prior to reduction for
contributions by the Eligible Employee to this Plan or pre-tax or after-tax
contributions by the Eligible Employee to any other employee benefit plan
maintained by a Participating Employer, but exclusive of extraordinary payments
such as overtime, bonuses, incentive pay, meal allowances, reimbursed expenses,
termination pay, moving pay, commuting expenses, severance pay, non-elective
deferred compensation payments or accruals, stock options or other equity grants
or awards, or the value of employer-provided fringe benefits or coverage, all as
determined in accordance with such uniform rules, regulations or standards as
may be prescribed by the Committee.
(g)    Base Compensation Deferral: A deferral of a portion of an Eligible
Employee’s Base Compensation in accordance with Section 3.02.
(h)    Beneficiary: The person or entity designated by a Participant to be his
or her beneficiary for purposes of this Plan. If a Participant designates his or
her spouse as a beneficiary, such beneficiary designation automatically shall
become null and void, with respect to any undistributed portion of the
Participant’s Account, on the date that the Committee obtains actual written
notice of the Participant’s divorce or legal separation from such spouse;
provided that neither the Plan nor the Committee shall be liable to any
Beneficiary for the payments that have been made to such spouse prior to the
date the Committee is notified in writing of such divorce or legal separation
from such spouse. If a valid designation of beneficiary is not in effect at the
time of the Participant’s death, the estate of the Participant is deemed to be
the sole beneficiary. If a beneficiary dies while entitled to receive
distributions from the Plan, any remaining payments shall be paid to the estate
of that beneficiary. Beneficiary designations shall be in writing, filed with
the Committee, and in such form as the Committee may prescribe for this purpose.
(i)    Board: The Board of Directors of the Company.
(j)    Cause: Termination by the Company or an Affiliate of a Participant’s
employment in connection with or following a Change in Control shall be limited
to the following:


2

--------------------------------------------------------------------------------

Exhibit 10.1


(A)    the engaging by the Participant in intentional conduct not taken in good
faith which has caused demonstrable and serious financial injury to the Company
and/or an Affiliate, as evidenced by a determination in a binding and final
judgment, order or decree of a court or administrative agency of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal, in an
action, suit or proceeding, whether civil, criminal, administrative or
investigative;


(B)    conviction of a felony (as evidenced by binding and final judgment, order
or decree of a court of competent jurisdiction, in effect after exhaustion of
all rights of appeal) which substantially impairs the Participant’s ability to
perform his duties or responsibilities;


(C)    continuing willful and unreasonable refusal by the Participant to perform
the Participant’s duties or responsibilities (unless significantly changed
without the Participant’s consent); or


(D)    material violation of the Company’s Code of Conduct.


(k)    Chief Executive Officer: The Chief Executive Officer of WEC Energy Group,
Inc.
(l)    Code: The Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.
(m)    Committee: An internal administrative committee appointed by the Chief
Executive Officer to administer the Plan in accordance with Article XI. Prior to
the Merger Date, the Committee was the Compensation Committee of the Board.
(n)    Company: Integrys Holding, Inc. and any successor to all or substantially
all of the Company's assets or business. Prior to the Merger Date, the Company
was known as Integrys Energy Group, Inc. Prior to February 21, 2007, the Company
was known as WPS Resources Corporation.
(o)    Defined Contribution Restoration Credits: See Section 3.06(b).
(p)    Director: A non-employee member of the Board, a non-employee member of
the board of directors of an Affiliate who is designated for participation by
the Board, and where the context so requires, a former director entitled to
receive a benefit hereunder.
(q)    Director Deferral: A deferral by a Director of a portion of his or her
Director Fees in accordance with Section 4.02.
(r)    Director Fees: Those fees that are payable in cash to a Director for
services rendered on the Board (including attendance fees and fees for serving
as a committee chair) or for service on the board of directors of an Affiliate.
The term Director Fees does not include fees that are automatically credited to
the Director in the form of Stock Units pursuant to Section 4.03 of this Plan or
pursuant to the Omnibus Plan
(s)    Disability: The inability of a Participant to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as determined by
the Committee.
(t)    Eligible Employee: A common law employee of a Participating Employer who
is classified as eligible for pay grade 16 or above and, where the context so
requires, a former employee entitled to receive a benefit hereunder. Prior to
the Merger Date, an Eligible Employee was a common law employee of a
Participating Employer who was designated by the Committee as being eligible to
participate in the Plan.


3

--------------------------------------------------------------------------------

Exhibit 10.1


(u)    ERISA: The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
(v)    ESOP: The Integrys Energy Group Employee Stock Ownership Plan as amended
from time to time, or any successor to such plan..
(w)    Exchange Act: The Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.
(x)    Integrys Stock: The common stock, $1.00 par value, of Integrys Energy
Group, Inc.
(y)    Investment Options: The hypothetical investment accounts described in
Article V and such other investment options as the Committee may from time to
time determine (which may, but need not, be based upon one or more of the
investment options available under a defined contribution plan sponsored by the
Company or an Affiliate). Effective on or after the Merger Date, Stock Units are
not an available Investment Option under the Plan, except for Locked Stock
Units.
(z)    Long-Term Incentive Plan Deferral or LTIP Deferral: A deferral of a
portion of the performance units, restricted stock, restricted stock unit,
dividends or other stock-based compensation awarded to an Eligible Employee
under the Omnibus Plan or the Performance Unit Plan, in accordance with Section
3.04.
(aa)    Matching Contribution Credits: See Section 3.05.
(bb)    Merger Date: The date of the closing of the Agreement and Plan of Merger
dated as of June 22, 2014, between Integrys Energy Group, Inc. and Wisconsin
Energy Corporation, which is June 29, 2015.
(cc)    Omnibus Plan: The WEC Energy Group Omnibus Stock Incentive Plan, as
amended from time to time, and any successor to such plan. Prior to the Merger
Date, Omnibus Plan referred to the Integrys Energy Group, Inc. 2014 Omnibus
Incentive Compensation Plan, the Integrys Energy Group, Inc. 2010 Omnibus
Incentive Compensation Plan, or as required by the context, any predecessor or
successor to such plan.
(dd)    Participant: An Eligible Employee, or as required by the context, a
Director or former Eligible Employee with an undistributed Account balance under
the Plan.
(ee)    Participating Employer: The Company and each Affiliate that, with the
consent of the Committee, participates in the Plan for the benefit of one or
more Participants. Effective as of the Merger Date, the following Affiliates are
Participating Employers: Peoples Energy LLC, The Peoples Gas Light and Coke
Company, North Shore Gas Company, WEC Business Services, LLC (with respect to
only former employees of Integrys Business Support, LLC), Michigan Gas Utilities
Corporation, Minnesota Energy Resources Corporation, Wisconsin Public Service
Corporation, Integrys Transportation Fuels, LLC.
(ff)    Pension Restoration Plan: The Integrys Energy Group, Inc. Pension
Restoration and Supplemental Retirement Plan, as amended and in effect from time
to time.
(gg)    Pre-2005 Account: See Section 5.01.
(hh)    Post-2004 Account: See Section 5.01.
(ii)    Performance Unit Plan: The WEC Energy Group Performance Unit Plan, as
amended from time to time, or any successor to such plan.
(jj)    Qualified Defined Contribution Plan: The Integrys Energy Group 401(k)
Plan for Administrative Employees, as amended from time to time, or any
successor to such plan.


4

--------------------------------------------------------------------------------

Exhibit 10.1


(kk)    Separation from Service: A Participant’s Separation from Service shall
occur when the Company (and its Affiliates) and the Participant reasonably
anticipate that no further services (either as an employee or as an independent
contractor) will be performed by the Participant for the Company (or an
Affiliate) after a certain date, or that the level of bona fide services the
Participant will perform for the Company (or the Affiliate) after such date
(either as an employee or as an independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed by the Participant (whether as an employee or independent
contractor) for the Company or an Affiliate over the immediately preceding
thirty-six (36) month period (or such lesser period of actual service). A
Participant is not considered to have incurred a Separation from Service if the
Participant is absent from active employment due to military leave, sick leave
or other bona fide leave of absence and if the period of such leave does not
exceed the greater of (i) six (6) months, or (ii) the period during which the
Participant’s right to reemployment by the Company or an Affiliate is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six (6)
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, the leave may be extended for up to twenty-nine (29)
months without causing a Separation from Service.
(ll)    SERP Credits: See Section 3.07.
(mm)    Special Defined Contribution Credits: In the case of a Participant who
is in the limited class of Participants who are eligible for participation in
the Supplemental Retirement Benefit Component of the Pension Restoration Plan,
the credits made to a Participant’s Account under Sections 3.05, 3.06 and 3.07
of this Plan with respect to the 2013 -2017 calendar years, together with
investment gains or losses thereon. Special Defined Contribution Credits are
determined by reference to the calendar year to which the Special Defined
Contribution Credit relates, which might be different than the calendar year in
which the Special Defined Contribution Credit is physically allocated to the
Participant’s Account, e.g., the age/service restoration credit for the 2012
calendar year is not a Special Defined Contribution Credit even though the
credit was physically allocated in early 2013, and conversely, the age/service
restoration credit for the 2017 calendar year will be a Special Defined
Contribution Credit even though the credit will be physically allocated in early
2018. Effective as of January 1, 2016, Special Defined Contribution Credits are
no longer made under the Plan because the limited class of Participants eligible
for these credits have terminated employment with the Company and its
Affiliates.
(nn)    Stock: WEC Energy Group, Inc. common stock. Prior to the Merger Date,
Stock means Integrys Stock.
(oo)    Stock Units: The hypothetical shares of Stock that are credited to a
Participant’s Stock Unit Accounts in accordance with Section 5.04. A
Participant’s Stock Units are further classified as Locked Stock Units or
Discretionary Stock Units, in accordance with Section 5.04.
(pp)    Stock Unit Account: The portion of a Participant’s overall Account that
is deemed to be invested in Stock Units, as described in Section 5.04.
(qq)    Trust: Any fund created by a rabbi trust agreement established by the
Company referencing the Plan, as amended from time to time.
(rr)    Valuation Date: Each day that the New York Stock Exchange is open for
business or at such other times as the Committee may prescribe.
Section 1.02. Construction and Applicable Law.
(a)    Wherever any words are used in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.


5

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    This Plan is intended to be a plan of deferred compensation maintained
for a select group of management or highly compensated employees as that term is
used in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Wisconsin, without
regard to the principle of conflict of law, to the extent such state laws are
not preempted by federal law. In case any provision of the Plan is held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining part of the Plan, but the Plan shall, to the extent possible, be
construed and enforced as if the illegal or invalid provision had never been
inserted.


6

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE II. PARTICIPATION
Section 2.01. Eligibility.
(a)    A Director shall be eligible to participate in the Plan only if the
Director was a Participant on the Merger Date. Prior to the Merger Date, a
Director became eligible to participate in the Plan immediately upon becoming a
member of the Board.
(b)    An employee shall be eligible to participate in the Plan only if the
employee is employed by a Participating Employer and if the employee is either
(i) an Eligible Employee on the Merger Date, or (ii) classified as eligible for
pay grade 16 or above. Prior to the Merger Date, an employee was eligible to
participate in the Plan only if the employee was employed by a Participating
Employer and the employee was designated as an Eligible Employee by the
Committee, in its sole discretion, for participation in the entire Plan or any
part thereof.


7

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE III. EMPLOYEE DEFERRED COMPENSATION
Section 3.01. Application. This Article III applies to Participants other than
Directors.
Section 3.02. Deferrals Of Base Compensation.
(a)    Amount. No Participant may defer Base Compensation paid on or after
January 1, 2017. Prior to January 1, 2017, a Participant may elect, in such form
and manner as the Committee may prescribe, to defer payment of a portion of the
Base Compensation that would otherwise be paid to the Participant. A
Participant’s election shall specify the percentage (in increments of one
percent (1%) to a maximum of eighty percent (80%)) of the Participant’s Base
Compensation that the Participant wishes to defer; provided that with respect to
periods prior to January 1, 2011, the amount deferred was subject to the maximum
deferral limitations set forth in the Plan at the time of the Participant’s
deferral election.
(b)    Initial Deferral Election. In the case of a Participant who has been
designated for participation for the first time (and who has not previously been
designated as being eligible for participation in another deferred compensation
plan that is required to be aggregated with this Plan for purposes of Code
Section 409A) and who completes a deferral election within thirty (30) days of
becoming eligible to participate in the Plan, the Participant’s validly executed
deferral election shall become effective with respect to services to be
performed starting with the first pay period commencing after the date the
election is filed with the Committee. If the Participant does not submit a
deferral election during the initial thirty (30) day election period, the
Participant may thereafter elect to defer payment of Base Compensation by
submitting a validly executed deferral election to the Committee, but the
election shall become effective and shall apply only to Base Compensation for
the calendar year following the calendar year during which the election is
received and accepted by the Committee. A Participant’s deferral election, once
effective, shall remain in effect until modified by the Participant in
accordance with subsection (c) below or otherwise revoked in accordance with
Plan rules.
(c)    Revised Deferral Election. Except to the extent that the Committee is
permitted (and elects) to give earlier effect to a Participant’s revocation or
revision to his or her deferral election in accordance with regulations
promulgated by the Secretary of the Treasury under Code Section 409A, a
Participant’s deferral election, once effective with respect to a calendar year,
may not be revoked or modified with respect to Base Compensation for that
calendar year. A Participant may modify his or her then current deferral
election by filing a revised deferral election form, properly completed and
signed, with the Committee. However, except to the extent that the Committee is
permitted (and elects) to give earlier effect to a Participant’s revised
election in accordance with regulations promulgated by the Secretary of the
Treasury under Code Section 409A, the revised election will be effective only
with respect to Base Compensation for the calendar year following the calendar
year during which the revised election is received and accepted by the
Committee. A Participant’s revised deferral election, once effective, shall
remain in effect until again modified by the Participant under this subsection
(c) or otherwise revoked in accordance with Plan rules.
(d)    Base Compensation Paid Following Year End For the Payroll Period That
Includes December 31. For purposes of applying a Participant’s deferral
election, Base Compensation paid after December 31 of a calendar year that is
attributable solely to services performed during the payroll period that
includes December 31, if paid in accordance with the normal timing arrangement
by which a Participating Employer compensates employees for services rendered,
is treated as Base Compensation for services performed in the subsequent
calendar year, even though part or all of the Participant’s services might have
been performed in the prior calendar year.
Section 3.03. Deferrals of Annual Incentive Awards. No Participant may defer an
annual incentive award paid with respect to a calendar year ending after
December 31, 2016. For calendar years beginning prior to January 1, 2017, a
Participant may elect, in such form and manner as the Committee may prescribe,
to defer payment of a portion of the annual cash incentive that is awarded and
that would otherwise be paid to the Participant with respect to any year. A
Participant’s election shall specify the percentage (in increments of one
percent (1%) to a maximum of eighty percent (80%)) of the Participant’s annual
cash incentive that the Participant wishes to defer; provided that with respect
to periods prior to January 1, 2011, the amount deferred was subject to the
maximum deferral limitations set forth in the Plan at the time of the
Participant’s deferral election. In the case of any award


8

--------------------------------------------------------------------------------

Exhibit 10.1


that is not performance-based compensation for purposes of Code Section 409A, a
validly executed deferral election shall be effective only if the deferral
election is received and accepted by the Committee prior to the last day of the
calendar year preceding the calendar year for which the annual incentive is
paid, or by such other time as provided in regulations promulgated by the
Secretary of the Treasury. In the case of any award that is performance-based
compensation for purposes of Code Section 409A, a validly executed deferral
election shall become effective with respect to the annual incentive that may be
awarded to the Participant with respect to a calendar year if the Participant’s
deferral election is received and accepted by the Committee at least six (6)
months prior to the end of the performance period for the annual incentive, or
by such earlier (but not later) date as the Committee may establish. A
Participant’s election to defer part of an annual incentive award becomes
irrevocable at the end of the permitted elected period, and the Participant may
not thereafter revoke or modify his or her election. A Participant’s election to
defer part of an annual incentive award shall be effective only for the annual
incentive to which the election relates, and shall not carry over from year to
year or from incentive payment to incentive payment.
Section 3.04. Deferral of LTIP Awards. A Participant may elect, in such form and
manner as the Committee may prescribe, to defer payment of a portion of any
performance unit, restricted stock, restricted stock unit, dividends or other
stock-based compensation awarded to the Participant prior to January 1, 2017
under the Omnibus Plan or the Performance Unit Plan. A Participant’s election
shall specify the whole number of units (up to eighty percent (80%) of the
Participant’s award) that the Participant wishes to defer; provided that with
respect to periods prior to January 1, 2011, the amount deferred was subject to
the maximum deferral limitations set forth in the Plan at the time of the
Participant’s deferral election. In the case of any award that is not
performance-based compensation for purposes of Code Section 409A, a validly
executed deferral election shall be effective only if the deferral election is
received and accepted by the Committee in accordance with rules established by
the Committee pursuant to Code Section 409A. In the case of any award that is
performance-based compensation for purposes of Code Section 409A, a validly
executed deferral election shall become effective with respect to units to be
earned by the Participant with respect to any Omnibus Plan or Performance Unit
Plan performance period if the Participant’s deferral election is received and
accepted by the Committee at least six (6) months prior to the end of such
performance period or by such earlier (but not later) date as the Committee may
establish. A Participant’s election to defer part of an LTIP award becomes
irrevocable at the end of the permitted elected period, and the Participant may
not thereafter revoke or modify his or her election. A Participant’s election to
defer an award shall be effective only for the Omnibus Plan or Performance Unit
Plan award (as applicable), service period or performance period to which the
election relates, and a Participant’s election does not carry over from award to
award, performance period to performance period or from service period to
service period.
Section 3.05. Matching Contribution Credits.
(a)    Allocation of Credits. No Matching Contribution Credits shall be
allocated to a Participant's Account for calendar years ending after
December 31, 2016. For calendar years beginning before January 1, 2017, a
Participant who is a participant in the Qualified Defined Contribution Plan and
who makes Base Compensation Deferrals and/or Annual Incentive Deferrals under
this Plan, shall be entitled to a Matching Contribution Credit if the
Participant’s election to make Base Compensation Deferrals and/or Annual
Incentive Deferrals under this Plan in any year cause the Participant to receive
a smaller matching contribution under the ESOP than the matching contribution
that the Participant would have received under the ESOP for that year if the
Participant had instead elected not to defer any portion of the Participant’s
Base Compensation or annual incentive award. The Matching Contribution Credit
will be determined annually and will be allocated to the Participant’s Account
as of December 31 of each year. The Matching Contribution Credit will equal the
difference (if any) between:
(i)
The value of the matching contribution that the Participant would have received
under the ESOP for the calendar year, based on amounts actually contributed to
the Qualified Defined Contribution Plan, if Base Compensation Deferrals and
Annual Incentive Deferrals made by the Participant under this Plan were instead
treated as “compensation” under the ESOP for purposes of calculating the
Participant’s maximum matching contribution under the ESOP; provided that all
limits and restrictions otherwise imposed under the Qualified Defined
Contribution Plan and the ESOP, including the maximum



9

--------------------------------------------------------------------------------

Exhibit 10.1


compensation limit under Section 401(a)(17) of the Code, shall continue to
apply; and
(ii)
The value of the matching contribution actually received by the Participant for
that year under the ESOP.

Notwithstanding anything to the contrary, a Participant will not be eligible for
Matching Contribution Credits if (x) the Participant has been specifically
excluded by the Committee, or (y) the Participant is covered under an employment
contract or agreement that excludes the Participant from receiving pension
restoration, supplemental retirement or similar restoration benefits or credits,
or (z) the Participant is covered under an employment contract or agreement that
references the Participant’s participation in the Plan generally but does not
specifically provide for the Participant as being eligible for pension
restoration, supplemental retirement or similar restoration benefits or credits.


(b)    Investment of Credits. Matching Contribution Credits with respect to
periods prior to January 1, 2008 will be credited to the Participant in the form
of Locked Stock Units under Section 5.04(b). Matching Contribution Credits with
respect to periods after December 31, 2007 shall be credited to the
Participant’s Account in accordance with the Participant’s investment direction
under Section 6.01(a).
Section 3.06. Defined Contribution Restoration and Age/Service Point Credits.
(a)    Eligibility. No Defined Contribution Restoration Credits or Age/Service
Point Credits shall be allocated to a Participant's Account for calendar years
ending after December 31, 2016. For calendar years beginning before January 1,
2017, a Participant who is eligible to make contributions to the Qualified
Defined Contribution Plan may be eligible to receive an additional credit to his
or her Account for each year, in accordance with the rules of this Section.
Notwithstanding the foregoing, a Participant will not be eligible for Defined
Contribution Restoration Credits or Age/Service Point Credits if (i) the
Participant has been specifically excluded by the Committee, or (ii) the
Participant is covered under an employment contract or agreement that excludes
the Participant from receiving pension restoration, supplemental retirement or
similar restoration benefits or credits, or (iii) the Participant is covered
under an employment contract or agreement that references the Participant’s
participation in the Plan generally but does not specifically provide for the
Participant as being eligible for pension restoration, supplemental retirement
or similar restoration benefits or credits.
(b)    Amount of Additional Credits.
(i)
Defined Contribution Credits. Effective January 1, 2013, if the Participant for
any year is eligible to make Participant elective deferral or other
contributions to the Qualified Defined Contribution Plan and to receive a
matching contribution under the ESOP with respect to such amounts, the
Participant shall receive a Defined Contribution Restoration Credit under this
Plan equal to five percent (5%) of the Participant’s compensation for the year
in excess of the Code Section 401(a)(17) limitation in effect for such year. For
this purpose, the Participant’s compensation shall be the Participant’s
compensation as defined in the Qualified Defined Contribution Plan, except that
Base Compensation Deferrals and Annual Incentive Deferrals made by the
Participant under this Plan shall be treated as if they had been paid to the
Participant in cash. This credit is to approximately reflect the matching
contribution that the Participant could have received under ESOP if the
Participant had been permitted to make contributions to the Qualified Defined
Contribution Plan without being subject to the limitations under Code Sections
401(a)(17), 402(g), 415 or any limitation under the Code. The Defined
Contribution Restoration Credit will be determined annually and will be
allocated to the Participant’s Account as of December 31 of each year.



10

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)
Age/Service Point Contribution Credit. If the Participant for any year is
eligible for and receives an Age/Service Point Contribution under the Qualified
Defined Contribution Plan and if the Participant’s allocation under the
Qualified Defined Contribution Plan is limited because of the limitations of
Code Section 401(a)(17) or 415, the Participant shall receive an additional
credit under this Plan equal to the difference between (A) the Age/Service Point
Contribution that would have been allocated to the Participant for the year
under the Qualified Defined Contribution Plan if the Code Section 401(a)(17) and
415 limitations did not apply and if Base Compensation and Annual Incentive
Deferrals made by the Participant under this Plan during such year are treated
as if they had been paid to the Participant in cash, and (B) the Age/Service
Point Contribution to which the Participant is actually entitled for such year
under the Qualified Defined Contribution Plan. The Age/Service Point
Contribution credit will be determined annually and will be allocated to the
Participant’s Account no later than the end of the first quarter of the calendar
year following the year for which the credit is being determined.

(c)    Vesting. A Participant will have a vested and non-forfeitable right to
the credits made under this Section, and any deemed investment gains or losses,
if the Participant terminates employment with the Company and its Affiliates
after having completed at least three (3) years of service. If the Participant
terminates employment prior to completing three (3) years of service, the
Participant’s credits under this Section, together with all deemed investment
gains or losses, shall be forfeited.
Section 3.07. SERP Credits.
(a)    Eligibility. Effective as of January 1, 2016, SERP Credits are no longer
made under the Plan. Prior to January 1, 2016, this Section was limited to
Participants who have been specifically selected by the Committee to receive
SERP Credits under this Section. Even though the Committee may have designated
an employee as being generally eligible for the Plan, or even though an
employee’s employment contract or agreement may refer to the employee as being
generally eligible for the Plan, the employee shall not be eligible for SERP
Credits described in this Section unless the Committee has specifically
designated the employee as being eligible for such credits
(b)    Amount of SERP Credit. If the Committee has designated a Participant as
being eligible to receive a SERP Credit under this Section, the Committee shall
also designate the percentage of the Participant’s base salary and annual
incentive that is to be credited to the Participant’s Account as a SERP Credit;
provided that if the Committee designates a Participant as being eligible to
receive a SERP Credit under this Section but the Committee does not
affirmatively designate the applicable percentage of the Participant’s base
salary and annual incentive to be credited, the applicable percentage shall be
twelve percent (12%) until the Committee affirmatively designates a different
percentage. For this purpose, any Base Compensation and Annual Incentive
Deferrals made by the Participant under this Plan are treated as if they had
been paid to the Participant in cash, i.e., the SERP Credit is calculated based
upon the Participant’s base salary and annual incentive prior to reduction for
any Base Compensation and Annual Incentive Deferrals made by the Participant.
The Committee may from time to time change the amount of the SERP Credit
applicable to any Participant, and the fact that a Participant receives a SERP
Credit for any year (or portion of a year) does not provide the Participant with
any right or entitlement to a SERP Credit with respect to any other period. Any
changes in the SERP Credit to which a Participant receives shall be made in
accordance with the requirements of Code Section 409A. The SERP Credit will be
determined annually and will be allocated to the Participant’s Account no later
than the end of the first quarter of the calendar year following the year for
which the credit is being determined.
(c)    Vesting. A Participant will have a vested and non-forfeitable right to
the credits made under this Section, and any deemed investment gains or losses,
if the Participant terminates employment with the Company and its Affiliates
after having completed at least five (5) years of service. If the Participant
terminates employment


11

--------------------------------------------------------------------------------

Exhibit 10.1


prior to completing five (5) years of service, the Participant’s credits under
this Section, together with all deemed investment gains or losses, shall be
forfeited.
Section 3.08. Other Deferrals and Credits. The Committee, in its discretion,
may, with respect to any Participant, determine that the Participant is eligible
to make deferrals with respect to additional components of the Participant’s
remuneration or receive employer contribution credits in addition to the credits
described herein. In no event, however, shall the Committee authorize such
additional deferrals or credits unless the Committee has first determined that
the deferrals or credits have been elected or authorized in a manner that will
not result in the imposition of tax under Code Section 409A.
Section 3.09. Involuntary Termination of Deferral Elections. A Participant’s
deferral elections shall be automatically revoked upon the Participant’s
termination of employment from the Participating Employers, unless the Committee
determines otherwise in accordance with the requirements of Code Section 409A.
In addition, and subject to Code Section 409A, a Participant’s deferral election
will terminate if the Committee determines that the Participant is no longer
eligible to participate in the Plan or that revocation of a Participant’s
eligibility is necessary or desirable in order for the Plan to qualify under
ERISA as a plan of deferred compensation for a select group of management or
highly compensated employees.


12

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE IV. DIRECTOR DEFERRED COMPENSATION
Section 4.01. Application. This Article IV applies prior to the Merger Date and
only to Directors. A Director shall participate in the Plan only if the Director
was a Participant on the Merger Date. Effective on and after the Merger Date, no
deferrals of Director Fees or Stock Units granted to Directors are permitted
under the Plan.
Section 4.02. Deferrals Of Director Fees.
(a)    Amount. A Director may elect, in such form and manner as the Committee
may prescribe, to defer payment of a portion of the Director Fees that would
otherwise be paid in cash to the Director. A Director’s election shall specify
the percentage (in increments of one percent (1%) to a maximum of one hundred
percent (100%)) of the Director Fees that the Director wishes to defer.
(b)    Initial Deferral Election. In the case of a Director who has become
eligible for participation in the Plan for the first time (and who has not
previously been designated as being eligible for participation in another
deferred compensation plan that is required to be aggregated with this Plan for
purposes of Code Section 409A), and who completes a deferral election within
thirty (30) days of becoming eligible to participate in the Plan, the Director’s
validity executed deferral election shall become effective with respect to
services to be performed starting with the first pay period commencing after the
date the election is filed with the Committee. If the Director does not submit
an initial deferral election during the initial thirty (30) day election period,
the Director may thereafter elect to defer the payment of Director Fees by
submitting a validly executed deferral election to the Committee, but the
election shall become effective and shall apply only to Directors Fees for the
calendar year following the calendar year in which the election is received and
accepted by the Committee. A Director’s deferral election, once effective, shall
remain in effect until modified by the Director in accordance with subsection
(c) below or otherwise revoked in accordance with Plan rules.
(c)    Revised Deferral Election. Except to the extent that the Committee is
permitted (and elects) to give earlier effect to a Director’s revocation or
revision to his or her deferral election in accordance with regulations
promulgated by the Secretary of the Treasury under Code Section 409A, a
Director’s deferral election, once effective with respect to a calendar year,
may not be modified or revoked with respect to Director Fees for that calendar
year. A Director may modify his or her then current deferral election by filing
a revised deferral election form, properly completed and signed, with the
Committee. However, except to the extent that the Committee is permitted (and
elects) to give earlier effect to a Participants revision to his or her deferral
election in accordance with regulations promulgated by the Secretary of the
Treasury under Code Section 409A, the revised election will be effective with
respect to Director Fees for the calendar year following the calendar year
during which the revised election is received and accepted by the Committee. A
Director’s revised deferral election, once effective, shall remain in effect
until again modified by the Director in accordance with this subsection (c) or
otherwise revoked in accordance with Plan rules.
(d)    Director Fees Paid Following Year End For the Period That Includes
December 31. For purposes of applying a Director’s deferral election, Director
Fees paid after December 31 of a calendar year that are attributable solely to
services performed during the period that includes December 31, if paid in
accordance with the normal timing arrangement by which a Participating Employer
compensates Directors for services rendered, is treated as Director Fees for
services performed in the subsequent calendar year, even though part or all of
the Director’s services might have been performed in the prior calendar year.
Section 4.03. Director Deferred Stock Units.
(a)    The Board may from time to time direct that a portion of the remuneration
to be earned by a Director for service on the Board shall be credited under this
Plan in the form of Stock Units. Effective January 1, 2011, any such grant of
Stock Units under this Section 4.03 shall be made under the Omnibus Plan, shall
be subject to all of the rules of the Omnibus Plan and shall be charged against
the pool of shares available under the Omnibus Plan, but unless otherwise
determined by the Board at the time of grant, shall be credited (for
record-keeping purposes) under this Plan and shall be subject to the
distribution provisions of this Plan. Except to the extent that the Committee is
permitted (and elects) to give earlier effect to a direction in accordance with
regulations promulgated


13

--------------------------------------------------------------------------------

Exhibit 10.1


by the Secretary of the Treasury under Code Section 409A, any such direction
shall be effective with respect to remuneration to be earned by the Director on
and after January 1 of the calendar year following the date of such direction,
and shall continue in effect through December 31 of the calendar year in which
modified or revoked by a subsequent direction of the Board. The provisions of
this Section 4.03 shall not apply to Stock Units credited as a result of a
Director’s deferral of cash fees pursuant to Section 4.02.
Section 4.04. Involuntary Termination of Deferral Elections. A Director’s
deferral elections shall be automatically revoked upon the Director’s
termination of service with the Participating Employers, unless the Committee
determines otherwise in accordance with Code Section 409A.


14

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE V. PARTICIPANT ACCOUNTS, RESERVE ACCOUNT A, RESERVE ACCOUNT B, AND STOCK
UNITS ACCOUNTS
Section 5.01. Participant Accounts. A record keeping Account will be maintained
to record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf. A Participant’s Account will
consist of separate balances to record a Participant’s interest in each of the
Investment Options, and to record the portion of a Participant’s overall Account
that is attributable to deferrals and contribution credits made and vested prior
to January 1, 2005, together with any earnings or loss thereon through the date
of distribution from the Plan (the “Pre-2005 Account”), and the portion of the
Participant’s overall Account that is attributable to deferrals and contribution
credits made or vested after December 31, 2004, together with any earnings or
loss thereon through the date of distribution from the Plan (the “Post-2004
Account”). Further, a Participant’s Account will consistent of separate balances
to record the portion (if any) of a Participant’s overall Account that is
attributable to Special Contribution Credits (the account for such portion is
subject to additional rules described in Sections 6.01(c) and 8.01(c)) or that
is attributable to credits that are subject to a vesting schedule. The Committee
(or its delegate) may direct that a Participant’s Account include such
additional sub-accounts and balances as the Committee (or its delegate) may
determine to be necessary or appropriate.
Section 5.02. Reserve Account A.
(a)    Limited Purpose Account. Reserve Account A is limited to compensation or
director fees attributable to employment or service with Wisconsin Public
Service Corporation and that were deferred by a Participant prior to January 1,
1996, together with attributed earnings on such deferrals. Except for attributed
earnings as described below, no further deferrals, contributions or credits of
any kind will be made to this account on behalf of a Participant, nor may a
Participant transfer amounts from another Investment Option to Reserve Account
A. A Participant may transfer amounts credited to Reserve Account A to another
available Investment Option, but the transferred amount may not subsequently be
transferred back to Reserve Account A.
(b)    Crediting of Interest Equivalent. Reserve Account A will be credited with
an interest equivalent on the balance in the account from time to time during
the year. Unless the Committee prescribes an alternate method, the annual
interest equivalent rate (on a non-compounded basis) will be the greater of:
(i)
six percent (6.0%); or

(ii)
a rate equal to the consolidated return on common shareholders’ equity of the
Company and all consolidated subsidiaries (ROE); provided, however, that unless
the Committee determines otherwise, this Paragraph (ii) will not apply to a
Participant following termination of employment if the Participant’s termination
of employment with the Company and its Affiliates occurs prior to attainment of
age fifty-five (55) and prior to the occurrence of a Change in Control (as
defined in Section 10.02). For the months of April through September, ROE means
the consolidated return on equity of the Company and all consolidated
subsidiaries for the twelve (12) months ended on the preceding February 28 (or
29) as calculated pursuant to the Company’s standard accounting procedure for
financial reporting to shareholders. For the months October through March, ROE
means return on equity as described above for the twelve (12) months ended on
the preceding August 31.

(c)    Revised Rate. Subject to Article X, the Committee may revise the interest
equivalent rate or the manner in which it is calculated, but in no event shall
the rate be less than six percent (6%) per annum. Any such revised rate shall be
effective with the calendar month following such action by the Committee.


15

--------------------------------------------------------------------------------

Exhibit 10.1


Section 5.03. Reserve Account B.
(a)    Availability. Reserve Account B is an available Investment Option only
with respect to eligible deferrals or contribution credits made prior to April
1, 2008. Effective April 1, 2008, Reserve Account B is closed to new deferrals,
contribution credits, or transfers from another Investment Option. A Participant
may transfer amounts credited to Reserve Account B to another available
Investment Option, but the transferred amount may not subsequently be
transferred back to Reserve Account B.
(b)    Crediting of Interest Equivalent. Reserve Account B will be credited with
an interest equivalent on the balance in the account from time to time during
the year. Unless the Committee prescribes an alternate method, the annual
interest equivalent rate (on a non-compounded basis) will be the greater of:
(i)
six percent (6.0%); or

(ii)
a rate equal to seventy percent (70%) of the consolidated return on common
shareholders’ equity of the Company and all consolidated subsidiaries (ROE);
provided, however, that unless the Committee determines otherwise, this
Paragraph (ii) will not apply to a Participant following termination of
employment if the Participant’s termination of employment with the Company and
its Affiliates occurs prior to attainment of age fifty-five (55) and prior to
the occurrence of a Change in Control (as defined in Section 10.02). For the
months of April through September, ROE means the consolidated return on equity
of the Company and all consolidated subsidiaries for the twelve (12) months
ended on the preceding February 28 (or 29) as calculated pursuant to the
Company’s standard accounting procedure for financial reporting to shareholders.
For the months October through March, ROE means return on equity as described
above for the twelve (12) months ended on the preceding August 31.

(c)    Revised Rate. Subject to Article X, the Committee may revise the interest
equivalent rate or the manner in which it is calculated, but in no event shall
the rate be less than six percent (6%) per annum. Any such revised rate shall be
effective with the calendar month following such action by the Committee.
Section 5.04. Stock Units.
(a)    Locked and Discretionary Stock Units. For purposes of the Plan, the term
“Locked Stock Units” refers to the portion of a Participant’s Account that has
been credited to the Plan in the form of Stock Units with respect to which the
Participant is not able to exercise investment discretion or otherwise cause
such amounts to be transferred to an alternate Investment Option. The term
“Discretionary Stock Units” refers to the portion of a Participant’s Account
that, at any point in time, is deemed to be invested in Stock Units, but the
Participant is permitted, in accordance with the rules of the Plan, to exercise
investment discretion with respect to such amounts or to cause such amounts to
be transferred to an alternate Investment Option. The Locked Stock Units are
described in subsection (b) below. The Discretionary Stock Units are all Stock
Units credited to the Participant’s Account, other than the Locked Stock Units.
All Discretionary Stock Units and Locked Stock Units as of the Merger Date were
canceled and converted into cash in accordance with Section 6.03. Effective
after the Merger Date, Discretionary Stock Units are no longer available under
the Plan and Locked Stock Units are limited to deferrals of restricted stock as
described in subsection (b) below.
(b)    Locked Stock Units. Effective after the Merger Date, Stock Units
attributable to deferral of Omnibus Plan restricted stock with vesting dates
after the Merger Date are Locked Stock Units. Such Locked Stock Units consist of
only Stock Units that may be credited to the Participant’s Account from this
source; the deemed payment of dividends or other distributions on such Stock
Units shall not be treated as additional Stock Units under the Plan. Prior to
the Merger Date and the cancellation of all Stock Units under the Plan as of the
Merger Date, these provisions applied: The following are Locked Stock Units,
meaning that the Participant is not able to exercise investment discretion,
either with respect to the Stock Units that may be credited to the Participant’s
Account from


16

--------------------------------------------------------------------------------

Exhibit 10.1


these sources, or with respect to any additional Stock Units that are credited
as a result of the deemed payment of dividends or other distributions on such
Stock Units:
(i)
Stock Units attributable to deferrals or contribution credits made prior to June
30, 2001 that, at the time of the deferral or contribution credits, were
allocated to a Stock Unit Account (“Prior Plan Stock Units”).

(ii)
Stock Units attributable to Annual Incentive Deferrals made after June 30, 2001
and prior to April 1, 2008, if the Participant received the five percent (5%)
premium for Annual Incentive Awards irrevocably directed to a Stock Unit Account
(“Incentive Stock Units”).

(iii)
Stock Units attributable to deferral of Omnibus Plan performance shares the
final award for which was made after June 30, 2001 and prior to April 1, 2008
(“Incentive Stock Units”).

(iv)
Stock Units attributable to deferral of Omnibus Plan restricted stock that
became vested prior to April 1, 2008 (“Restricted Stock Units”).

(v)
Stock Units attributable to deferral of Omnibus Plan restricted stock with
vesting dates after March 31, 2008, but only until the date on which the
Participant becomes vested in such Stock Units. When the Participant’s interest
in the Stock Units becomes vested, such Stock Units will become Discretionary
Stock Units.

(vi)
Stock Units attributable to Matching Contribution Credits made with respect to
periods prior to January 1, 2008 under Section 3.05 (“Matching Contribution
Stock Units”).

(vii)
Stock Units attributable to the portion of a Director’s compensation that, in
accordance with Section 4.03, is automatically deemed to be invested in Stock
Units with no ability on a part of an individual Director to elect an alternate
form of deemed investment (“Director Stock Units”).

(viii)
Any amounts credited in the form of Stock Units under a predecessor deferred
compensation plan (including, without limitation, the deferred compensation
plans of Peoples Energy Corporation, the predecessor to Peoples Energy, LLC), if
the Participant did not have the right, under such predecessor plan, to direct
that the amount be transferred to an alternate deemed investment.

(ix)
Any other Stock Units that the Committee directs be treated as Locked Stock
Units or that are required to be treated as Locked Stock Units pursuant to the
terms of the employment contract, incentive program or other plan that sets
forth the Participant’s entitlement to be credited with Stock Units under the
Plan.

(c)    Crediting of Stock Units.
(i)
Awards or Credits Already Expressed in the Form of Stock. With respect to any
amount that is being credited under the Plan in the form of Stock Units and
that, immediately prior to being credited to the Participant’s Stock Unit
Account, is already expressed as an award of shares of Stock, e.g., Omnibus Plan
performance shares or restricted



17

--------------------------------------------------------------------------------

Exhibit 10.1


stock awards, the Participant will be credited, on a one-for-one basis, with a
number of Stock Units equal to the number of shares of Stock that are being
deferred or credited under the Plan.
(ii)
Conversion of Other Awards or Credits to Stock Units. With respect to any amount
that is being credited under the Plan in the form of Stock Units and that,
immediately prior to being credited to the Participant’s Stock Unit Account, is
not expressed in the form of shares of Stock, the amount of the deferral or
credit shall be converted, for record-keeping purposes, into whole and
fractional Stock Units, with fractional units calculated to four decimal places.
Except as provided in subparagraph (iii) below with respect to Director Stock
Units under Section 4.03, the conversion shall be accomplished by dividing the
amount of the deferral or credit by the closing price of a share of Stock on the
date on which the deferral or credit would otherwise have been paid to the
Participant, as reported in the Wall Street Journal’s New York Stock Exchange
Composite Transaction listing.

(iii)
Special Rule for Certain Director Stock Units. All Stock Unit amounts directed
by the Board in accordance with Section 4.03, for which the Director is not able
to elect an alternate form of deemed investment, shall be credited to the
Director’s Account in the form of Stock Units. If the Board directs that a
Director be credited with a prescribed number of Stock Units, the number of
units so prescribed shall be credited to the Director’s Account as of January 1
of the calendar year following the date of the Board’s direction or at such
other time as the Board may prescribe consistent with Code Section 409A. If the
Board directs that the Director be credited with Stock Units with a prescribed
value, the amount or value prescribed by the Board will be converted, for record
keeping purposes, into whole and fractional Stock Units as of January 1 of the
calendar year following the date of the Board’s direction, or at such other time
as the Board may prescribe consistent with Code Section 409A, with fractional
units calculated to four decimal places. The conversion shall be accomplished by
dividing the amount or value designated by the Board by the closing price of a
share of Integrys Stock on the business day immediately preceding the January 1
crediting date, as reported in the Wall Street Journal’s New York Stock Exchange
Composite Transactions listing; provided that if the Board directs, consistent
with Code Section 409A, that the Stock Units should be determined as of a date
other than January 1, the conversion of the amount or value designated by the
Board shall be determined based upon the closing price of a share of Integrys
Stock on the date designated by the Board, or if that date is not a business
day, on the immediately preceding business day.

(d)    Crediting of Additional Stock Units For Deemed Dividends and Similar
Distributions. Any dividends (or similar distribution) occurring on or after the
Merger Date, that would have been payable on the Stock Units credited to a
Participant’s Stock Unit Account had such Stock Units been actual shares of
Stock shall be credited to the Participant's Account and allocated to the Wells
Fargo Stable Return Fund, or other similar fund designated by the Committee and
shall not be treated as additional Stock Units under the Plan. Prior to the
Merger Date, such dividends (or similar distribution) were credited as
additional Stock Units and, if not already expressed in the form of shares of
Integrys Stock or shares in another entity, were converted, for record keeping
purposes, into whole and fractional Stock Units, with fractional units
calculated to four decimal places. The conversion was accomplished by dividing
the amount of the dividend or distribution by the closing price of a share of
Integrys Stock on the payment date for the dividend or distribution.


18

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Conversion from Stock Units to Another Investment Option. If a
Participant elects under Section 6.01(d) to transfer all or any portion of his
or her Discretionary Stock Units to an alternate Investment Option, the Stock
Units to which such election relates shall be converted, for record keeping
purposes, from Stock Units into an amount that is equal to the product obtained
by multiplying the number of such Stock Units that are being transferred by the
closing price of a share of Stock, on the effective date of such investment
transfer, as reported in the Wall Street Journal’s New York Stock Exchange
Composite Transaction listing.
(f)    Securities Law Restrictions. Notwithstanding anything to the contrary
herein, all transfer elections under Section 6.01(d) by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the Committee
prior to implementation. Further, the following transfer transactions under
Section 6.01(d) by a Participant who is subject to Section 16 of the Exchange
Act are prohibited: (i) elections to transfer the deemed investment of the
affected Participant’s Account into Stock Units within six (6) months of an
election to reallocate deemed investments out of Stock Units; and (ii) elections
to transfer the deemed investment of the affected Participant’s Account out of
Stock Units within six (6) months of an election to reallocate deemed
investments into Stock Units (collectively, “Prohibited Transactions”). All
Prohibited Transactions are void. In accordance with Section 11.02, the
Committee may restrict additional transactions, or impose other rules and
procedures, to the extent deemed desirable by the Committee in order to comply
with the Exchange Act, including, without limitation, application of the review
and approval provisions of this Section 5.04(f) to Participants who are not
subject to Section 16 of the Exchange Act.
Section 5.05. Special Rules Applicable to Restricted Stock or Stock Unit
Deferrals. Unless otherwise determined by the Committee, the Participant’s
interest in Stock Units attributable to a deferral of an Omnibus Plan restricted
stock or restricted stock unit award shall be subject to the same vesting or
forfeiture conditions to which the Participant would have been subject if the
Participant had received the restricted stock directly rather than electing to
defer delivery of such shares. Effective on or after the Merger Date, dividend
(or other distribution) credits with respect to restricted stock shall be
allocated to the Wells Fargo Stable Return Fund, or other similar Investment
Option designated by the Committee. Prior to the Merger Date, except with
respect to dividend (or other distribution) credits that the Committee has
determined are at all times fully vested and therefore are to be credited to a
special Restricted Stock Dividend Account, the dividend (or distribution) credit
was credited to the Participant in the form of additional Stock Units, in
accordance with Section 5.04(d), and such additional Stock Units were subject to
the same vesting or forfeiture conditions as apply with respect to the
underlying Stock Units on which the dividend (or distribution) credit is based.


19

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VI. ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS
Section 6.01. Hypothetical Investment of Participant Accounts.
(a)    Deemed Investment of All Deferrals and Contribution Credits Other Than
Deferrals of Restricted Stock.
(i)
Participant Investment Elections and Deemed Investment Elections. In accordance
with uniform rules prescribed by the Committee, each Participant shall designate
how deferrals and other authorized contribution credits (including Special
Defined Contribution Credits) made while the designation is in effect, other
than LTIP Deferrals of restricted stock or restricted stock units, are credited
among the Investment Options when such deferrals or credits are initially
allocated to the Participant’s Account. When selecting more than one Investment
Option, the Participant shall designate, in whole multiples of one percent (1%)
or such other percentage determined by the Committee, the percentage to be
credited to each of the available Investment Options. If the Participant fails
to make a timely and complete investment designation, the deferrals or other
contribution credits for which there is not a valid investment election shall be
credited to the same “lifecycle” fund that is or would be the default investment
option for the Participant under the qualified defined contribution plan in
which the Participant is eligible, or is such other Investment Option specified
by the Committee for this purpose.

(ii)
Rules Applicable to LTIP Deferrals of Plan Performance Awards. Effective on or
after the Merger Date, only Locked Stock Units may be allocated to Stock Units.
For purposes of crediting a Participant’s deferral of an Omnibus Plan
performance unit award, or other award that is expressed in shares of Stock,
among the Investment Options, the following rules shall apply. With respect to
the portion of the award that the Participant allocates into Stock Units prior
to the Merger Date, the Participant will be credited with Stock Units, on a
one-for-one basis, in accordance with Section 5.04(c)(i). With respect to the
portion of the award that the Participant allocates to Investment Option(s)
other than Stock Units, the amount to be credited to each Investment Option
other than Stock Units will be determined by multiplying the number of shares of
Stock that corresponds to the portion of the award that the Participant has
allocated to that Investment Option by the closing price of a share of Stock on
the date on which the deferral or credit would otherwise have been paid to the
Participant, as reported in the Wall Street Journal’s New York Exchange
Composite Transaction listing.

(iii)
Effectiveness of Investment Election or Deemed Investment Election. A
Participant’s investment election or deemed investment election shall become
effective for deferrals and other contribution credits beginning with the first
payroll period commencing or payment date occurring on or after the date on
which the election is received and accepted by the Committee, or such other date
established by the Committee for this purpose, and shall remain in effect for
all future deferrals and contribution credits unless and until modified by a
subsequent election that becomes effective in accordance with the rules of this
subsection. The Participant’s election under this Section 6.01(a) governs the
deemed investment of deferrals and contribution credits (including



20

--------------------------------------------------------------------------------

Exhibit 10.1


Special Defined Contribution Credits) made while the Participant’s election is
in effect. A Participant’s ability to transfer amounts that are deemed to be
invested in one Investment Option to another Investment Option is governed by
Section 6.01(d).
(iv)
Participant May Have Only One Investment Election or Deemed Investment Election.
A Participant may have in effect at any time only one investment election or
deemed investment election under this Section that will apply to all covered
deferrals and contribution credits that are made while the election or deemed
election is in effect. A Participant is not permitted to make separate
investment elections or deemed investment elections with respect to particular
contribution sources, e.g., a Participant may not make one investment election
for Base Compensation Deferrals and a separate investment election or deemed
investment election for Special Contribution Credits.

(b)    Deemed Investment of LTIP Deferrals of Restricted Stock or Restricted
Stock Unit. Restricted stock or restricted stock unit deferrals are credited to
the Plan in the form of Locked Stock Units and shall remain Locked Stock Units
until the amounts attributable to the Participant's Stock Unit Account are
distributed from the Plan. Prior to the Merger Date, Locked Stock Units became
Discretionary Stock Units when the Locked Stock Units were vested. The
Participant is not permitted to make an investment election with respect to
Locked Stock Units or to cause Locked Stock Units to be transferred to an
alternate Investment Option. Prior to the Merger Date, a Participant could
transfer Discretionary Stock Units to an alternate Investment Option in
accordance with Section 6.01(d).
(c)    Allocation of Deemed Investment Gain or Loss.
(i)
In General. On each Valuation Date, the Account of each Participant will be
credited (or charged) based upon the investment gain (or loss) that the
Participant would have realized with respect to his or her Account since the
immediately preceding Valuation Date had the Account been invested in accordance
with the terms of the Plan and where applicable, the Participant’s election.
Subject to the special rules set forth in Article V with respect to Reserve
Account A, Reserve Account B, and Stock Units, the credit (or charge) shall be
the sum, separately calculated for each of the Investment Options, of the
product obtained by multiplying (i) the portion (if any) of the Participant’s
Account as of the immediately prior Valuation Date that is deemed to have been
invested in each Investment Option, and (ii) the rate of return experienced by
that Investment Option since the immediately preceding Valuation Date. The
Committee, in its discretion, may prescribe alternate rules for the valuation of
Participant Accounts, including, without limitation, the application of unit
accounting principles.

(ii)
Additional Rules for Special Contribution Credits. As described in Section 8.01,
the portion of a Participant’s Account that is attributable to Special
Contribution Credits, is distributed in accordance with the Participant’s actual
or deemed distribution election under the Pension Restoration Plan.

(A)
If the Participant has elected (or is deemed to have elected) a single sum
payment under the Pension Restoration Plan, the Participant’s Special
Contribution Credits will continue to be invested in accordance with the
Participant’s investment election or deemed investment election under this Plan,
and will be credited or charged with investment gain or loss under this Plan,



21

--------------------------------------------------------------------------------

Exhibit 10.1


through the Valuation Date immediately preceding the date on which the
distribution is processed for payment.
(B)
If the Participant has elected (or is deemed to have elected) a 180 month period
certain installment benefit or monthly annuity payments under the Pension
Restoration Plan, the Participant’s Special Contribution Credits will continue
to be invested in accordance with the Participant’s investment election or
deemed investment election under this Plan, and will be credited or charged with
investment gain or loss under this Plan, through the Valuation Date that
coincides with or immediately precedes the Calculation Date (as defined in the
Pension Restoration Plan) applicable to the Participant. The Participant’s
Special Defined Contribution Credits as of such Calculation Date converted into
an actuarially equivalent benefit in the selected payment form, and investment
gains or losses after the Calculation Date are not relevant to the determination
of the Participant’s benefit attributable to Special Defined Contribution
Credits.

(d)    Reallocation of Account. Subject to such restrictions as may be in effect
or implemented pursuant to Section 5.04(f), and in accordance with rules
prescribed by the Committee (which may include limitations on the timing or
frequency of reallocation transactions initiated by some or all Participants),
each Participant may elect to reallocate his or her Account (other than Locked
Stock Units) among the available Investment Options; provided that no amounts
may be allocated to Reserve Account A or Reserve Account B. When selecting more
than one Investment Option, the Participant shall designate, in whole multiples
of one percent (1%) or such other percentage determined by the Committee, the
percentage of his or her available Account that is deemed to be invested in each
available Investment Option after the investment reallocation is given effect.
Once effective, a Participant’s reallocation shall remain in effect unless and
until modified by a subsequent election that becomes effective in accordance
with the rules prescribed by the Committee. Other than a reallocation of a
Participant’s Account pursuant to a revised investment election submitted by the
Participant, the deemed investment allocation of a Participant will not be
adjusted to reflect differences in the relative investment return realized by
the various hypothetical Investment Options that the Participant has designated.
Section 6.02. Accounts are For Record Keeping Purposes Only. Plan Accounts and
the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of a Participating
Employer to fund such benefits. Each Participating Employer shall record on its
books the amount of deferrals of compensation made hereunder (as adjusted for
gains and losses thereon) by a Participant that are attributable to the services
performed by such Participant for such Participating Employer and the
Participating Employer shall be responsible for the payment thereof. In any
event, a Participating Employer may, in its discretion, set aside assets and/or
contribute to the Trust assets equal to part or all of such account balances
that are attributable to it and invest such assets in Stock, life insurance or
any other investment deemed appropriate. Any such assets held by a Participating
Employer or the Trust shall be and remain the sole property of the Participating
Employer or the Trust, as applicable, and except to the extent that the Trust
authorizes a Participant to direct the trustee with respect to the voting of
Stock held in the Trust, a Participant shall have no proprietary rights of any
nature whatsoever with respect to such assets.
Section 6.03. Merger with Wisconsin Energy Corporation and Cancellation of Stock
Units. Each Stock Unit in the Participant's Account immediately prior to the
Merger Date was deemed fully vested and was cancelled as of the Merger Date. For
each cancelled Stock Unit, the Participant's Account was credited with cash
equal to the equity award consideration provided for under the Agreement and
Plan of Merger dated as of June 22, 2014, between Integrys Energy Group, Inc.
and Wisconsin Energy Corporation. Such cash amounts were allocated to the
applicable Vanguard “lifecycle” fund based on the Participant's age. A
Participant may elect to reallocate amounts credited to the Participant's
Account among the available Investment Options in accordance with
Section 6.01(d), provided that such amounts may not be reallocated to Stock
Units under the Plan.


22

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VII. DISTRIBUTION OF PRE-2005 ACCOUNT
Section 7.01. Distribution Election.
(a)    Election. A Participant, at the time he or she commenced participation in
the Plan, made a distribution election with respect to his or her Pre-2005
Account. The election specified the distribution commencement date, the
distribution period, and the distribution method applicable following the
Participant’s death. Any such election was required to be consistent with the
following rules (or if the Participant failed to make a selection with respect
to a particular item, in accordance with the default rules set forth below):
(i)
Distribution Commencement Date. Unless the Participant has selected a later
commencement date, which in no event shall be later than the first distribution
period following the Participant’s attainment of age seventy two (72),
distribution of a Participant’s Pre-2005 Account will commence either (A) within
sixty (60) days following the end of the calendar year in which the Participant
terminates employment or service from the Company and all Affiliates, or (B) if
determined by the Committee to be consistent with the “grand-father” rules of
Code Section 409A and if directed by the Committee for purposes of creating
administratively consistency between the distribution provisions of Articles VII
and VIII, within sixty (60) days following the end of the calendar year in which
occurs the six (6) month anniversary of the date on which the Participant
terminates employment or service from the Company and all Affiliates. For
purposes of this Plan, a Participant who is Disabled shall be deemed to have
retired or terminated at the conclusion of benefits under all disability income
plans sponsored by a Participating Employer or to which a Participating Employer
contributes, unless otherwise determined by the Committee.

(ii)
Distribution Period. Distributions will be made in one (1) to fifteen (15)
annual installments, as elected by the Participant.

(iii)
Distribution of Remaining Account Following Participant’s Death. In the event of
the Participant’s death, the Participant’s remaining undistributed interest will
be distributed to the Participant’s Beneficiary in accordance with the
distribution election (single sum payment or installments) elected by the
Participant. If the Participant had elected a single sum, the payment shall be
made no later than March 1 following the calendar year in which occurs the
Participant’s death. If the Participant had elected an installment distribution,
(A) any installments previously commenced to the Participant shall continue to
the Beneficiary and (B) if installment distributions had not commenced as of the
date of the Participant’s death, payments over the installment period elected by
the Participant shall commence to the Beneficiary no later than March 1
following the calendar year in which occurs the Participant’s death.

(b)    Effectiveness of Election. A distribution election shall be deemed made
only when it is received and accepted as complete by the Committee, and shall
remain in effect until modified by the Participant in accordance with Section
7.02 below or otherwise revoked in accordance with Plan rules.


23

--------------------------------------------------------------------------------

Exhibit 10.1


Section 7.02. Modified Distribution Election. A Participant may from time to
time modify his or her distribution election by filing a revised distribution
election, properly completed and signed, with the Committee. However, a revised
distribution election will be given effect only if the Participant remains
employed by a Participating Employer for twelve (12) consecutive months
following the date that the revised election is received and accepted as
complete by the Committee.
Section 7.03. Calculation of Annual Distribution Amount.
(a)    Pre-2001 Retirees. For any Participant who retired or terminated
employment or service prior to January 1, 2001, distribution of the
Participant’s Account will be calculated and made under the distribution
provisions of the Plan applicable to the Participant on the date of the
Participant’s retirement or termination of employment or service.
(b)    Post-2000 Retirees. For a Participant who retires or terminates
employment or service after December 31, 2000, the annual distribution amount
for the Pre-2005 Account, unless the Committee specifies a different or
alternate method and such different or alternate method does not result in the
imposition of tax under Code Section 409A, shall be calculated as follows:
(i)
The annual distribution amount for the Participant’s Pre-2005 Account, other
than the portion of the Pre-2005 Account that is deemed to be invested in Stock
Units (the “Distributable Account”), shall be determined by dividing (A) the
aggregate balance in the Distributable Account as of January 1 of the year for
which the distribution is being made, by (B) the number of installment payments
remaining to be made under the distribution period selected by the Participant.
Distributions shall be made in cash. The amount of any distribution under this
Paragraph (i) will be charged pro-rata against the Participant’s interest in
each Investment Option comprising the Distributable Account. Notwithstanding the
foregoing, the last installment payment of the Distributable Account shall be
adjusted to take into account deemed investment gains or losses for the period
between the January 1 valuation date and the date of actual payment according to
such methods and procedures adopted by the Committee.

(ii)
Effective as of the Merger Date, no portion of the Pre-2005 Account shall be
deemed to be invested in Stock Units. Prior to the Merger Date, the following
provisions applied: The annual distribution amount for the portion of the
Participant’s Pre-2005 Account that is credited in the form of Stock Units shall
be determined on a share basis by dividing (A) the number of Stock Units as of
January 1 of the year for which the distribution is being made (subject to
subsequent adjustment under Section 9.03), by (B) the number of installment
payments remaining to be made under the distribution period selected by the
Participant. The Participant will receive shares of Integrys Stock equal to the
annual distribution amount, subject only to the distribution of cash in lieu of
any fractional Stock Unit. The cash payment for any fractional Stock Unit shall
be determined based upon the closing price of a share of Integrys Stock on
January 21 of the year in which the distribution is being made, as such share
price is reported in the Wall Street Journal’s New York Stock Exchange Composite
Transactions listing. If January 21 falls on a Saturday, Sunday or holiday, the
calculation of the cash portion of the distribution will be made based upon the
closing price as reported for the immediately preceding business day.



24

--------------------------------------------------------------------------------

Exhibit 10.1


Section 7.04. Time of Distribution. Distributions shall be made as soon as
administratively feasible, but no later than March 1 of the year for which the
distribution is being made. Prior to the Merger Date, the following provisions
applied: Subject to the provisions of Sections 9.03 and 10.03, each distribution
of Integrys Stock made to a Participant (or Beneficiary) shall be distributed on
January 22 (or if January 22 falls on a Saturday, Sunday or holiday, the
following business day). For distribution and tax reporting purposes, the value
of Integrys Stock distributed shall equal the number of shares distributed
multiplied by the closing price of Integrys Stock on January 21 (or if January
21 falls on a Saturday, Sunday or holiday, the preceding business day) of the
year in which the distribution is being made as reported in the Wall Street
Journal’s New York Stock Exchange Composite Transaction listing. The cash
portion of any distribution will be made no later than March 1 of the year for
which the distribution is being made.
Section 7.05. Single Sum Distribution at the Committee’s Option.
(a)    In the case of a Participant whose employment with the Company and its
Affiliates is involuntarily terminated by the Company or an Affiliate, or whose
employment with the Company and its Affiliates is mutually terminated in
accordance with a separation agreement and release between the Company or an
Affiliate and such Participant, the Committee may (but need not) direct that the
Participant’s Pre-2005 Account be distributed in the form of a single sum
payment in lieu of distribution over any installment distribution period that
would otherwise apply. If so directed by the Committee, the single sum
distribution shall be made in cash and/or shares of Integrys Stock (as
determined in accordance with Section 7.03 for distributions prior to the Merger
Date) and shall be made at the time specified in Section 7.04.
(b)    In the case of any other Participant or Beneficiary whose Pre-2005
Account has a value of one hundred thousand dollars ($100,000) or less as of the
valuation date that immediately precedes the date on which distribution would
first be made to the Participant or Beneficiary, the Committee may (but need
not) direct that the Participant’s Pre-2005 Account be distributed in the form
of a single sum payment in lieu of any installment distribution period that
would otherwise apply. If so directed by the Committee, the single sum
distribution shall be made in cash and/or shares of Integrys Stock (as
determined in accordance with Section 7.03 for distributions prior to the Merger
Date) and shall be made at the time specified in Section 7.04.


25

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VIII. DISTRIBUTION OF POST-2004 ACCOUNT
Section 8.01. Distribution Election.
(a)    Election. A Participant, on or before December 31, 2008 or if later, at
the time he or she commences participation in the Plan, shall make a
distribution election with respect to his or her Post-2004 Account (other than
the portion of the Post-2004 Account, if any, that is attributable to Special
Defined Contribution Credits as described in subsection (c) below). The election
shall be in such form as the Committee shall prescribe, and shall specify the
distribution commencement date, the distribution period, and the distribution
method applicable following the Participant’s death. Any such election shall be
consistent with the following rules (or if the Participant fails to make a
selection with respect to a particular item, in accordance with the default
rules set forth below):
(i)
Distribution Commencement Date. Unless the Participant has selected a later
commencement date, distribution of a Participant’s Post-2004 Account will
commence within sixty (60) days following the end of the calendar year in which
occurs the six (6) month anniversary of the Participant’s Separation from
Service.

(ii)
Distribution Period. Distributions will be made in one (1) to fifteen (15)
annual installments, as elected by the Participant. The default is one (1)
annual installment. For purposes of applying the rules of Code Section 409A, a
Participant’s election of annual installments is treated as an election of a
single form of payment rather than an election of multiple separate payments.

(iii)
Distribution of Remaining Account Following Participant’s Death. In the event of
the Participant’s death, the Participant’s remaining undistributed interest in
his or her Post-2004 Account will be distributed to the Participant’s
Beneficiary in accordance with the distribution election (single sum payment or
installments) elected by the Participant. If the Participant had elected a
single sum, the payment shall be made no later than March 1 following the
calendar year in which occurs the Participant’s death. If the Participant had
elected an installment distribution, (A) any installments previously commenced
to the Participant shall continue to the Beneficiary and (B) if installment
distributions had not commenced as of the date of the Participant’s death,
payments over the installment period elected by the Participant shall commence
to the Beneficiary no later than March 1 following the calendar year in which
occurs the Participant’s death.

(b)    Effectiveness of Election. A distribution election shall be deemed made
only when it is received and accepted as complete by the Committee, and shall
remain in effect until modified by the Participant in accordance with Section
8.02 below or otherwise revoked in accordance such circumstances as the Plan is
permitted (and elects) to accept without resulting in the imposition of tax
under Code Section 409A.
(c)    Coordination With Distributions Under Pension Restoration Plan. In the
case of a Participant who receives credits under this Plan that constitute
Special Defined Contribution Credits, the Participant’s actual or deemed
distribution election under this Plan shall not apply to the portion of the
Participant’s Post-2004 Account that is attributable to Special Defined
Contribution Credits (together with any earnings or loss thereon through the
date determined under Section 6.01(c)). The portion of a Participant’s Post-2004
Account that is attributable to Special Defined Contribution Credits (together
with applicable earnings or loss thereon) will be distributed in accordance with
the Participant’s actual or deemed distribution election under the Pension
Restoration Plan. With respect to any Participant who receives Special
Contribution Credits, any references in this Article VIII to the Participant’s
Post-2004 Account shall mean the Participant’s Post-2004 Account, exclusive of
such Special Contribution Credits (and applicable earnings or loss thereon). If
the Participant has elected (or is deemed to have


26

--------------------------------------------------------------------------------

Exhibit 10.1


elected) a 180 month period certain installment benefit or monthly annuity
payments under the Pension Restoration Plan, the Participant’s Special
Contribution Credits (together with applicable earnings or loss thereon) will be
converted into an actuarially equivalent benefit in the selected payment form
under the Pension Restoration Plan such that, as of the Participant’s
Calculation Date (as defined in the Pension Restoration Plan), there is no
longer a benefit under this Plan attributable to the Special Defined
Contribution Credits (and applicable earnings or loss thereon); accordingly, for
any such Participant, the portion of the Participant’s Post-2004 Account that is
attributable to Special Defined Contribution Credits (and applicable earnings or
loss thereon) will be eliminated from the Participant’s Post-2004 Account as of
such Calculation Date.
Section 8.02. Modified Distribution Election. A Participant may from time to
time modify his or her distribution election with respect to his or her
Post-2004 Account by filing a revised distribution election, properly completed
and signed, with the Committee. However, except to the extent permitted under
regulations promulgated by the Secretary of the Treasury under Code Section
409A, a revised distribution election must comply with the following rules:
(a)    The revised distribution election may not accelerate the time of payment
in violation of Code Section 409A. For example, a revised distribution election
may not elect a distribution commencement date earlier than the distribution
commencement date applicable under the Participant’s prior distribution
election. A revised election that does not comply with these rules will be null
and void, and will be disregarded by the Plan.
(b)    The revised distribution election may (i) change the form of payment from
a single sum payment to installment distributions, (ii) from installment
distributions to a single sum distribution, (iii) from one installment period to
a different installment period, or (iv) defer the distribution commencement
date, and such a revised election will be given effect twelve (12) months after
the date on which the election is made, but only if (i) the revised election is
made at least twelve (12) months prior to the date on which payment would be
made or commence in the absence of the revised election, and (ii) in the case of
any election other than one related to payment on account of Disability or
death, the first payment that is made pursuant to the revised election is
deferred for at least five (5) years from the date payment would otherwise have
been made. For purposes of Code Section 409A, the installment payment option is
considered to be a single form of payment rather than a series of independent
payments. A revised election that does not comply with these rules will be null
and void, and will be disregarded by the Plan.
Section 8.03. Calculation of Annual Distribution Amount. The annual distribution
amount for the Post-2004 Account shall be calculated as follows:
(a)    The annual distribution amount for the Participant’s Post-2004 Account,
other than the portion of the Post-2004 Account that is deemed to be invested in
Stock Units (the “Distributable Account”), shall be determined by dividing (A)
the aggregate balance in the Distributable Account as of January 1 of the year
for which the distribution is being made, by (B) the number of installment
payments remaining to be made under the distribution period selected by the
Participant. Distributions shall be made in cash. The amount of any distribution
under this subsection (a) will be charged pro-rata against the Participant’s
interest in each Investment Option comprising the Distributable Account.
Notwithstanding the foregoing, the last installment payment of the Distributable
Account shall be adjusted to take into account deemed investment gains or losses
for the period between the January 1 valuation date and the date of actual
payment according to such methods and procedures adopted by the Committee.
(b)    The annual distribution amount for the portion of the Participant’s
Post-2004 Account that is credited in the form of Stock Units shall be
determined on a share basis by dividing (A) the number of Stock Units as of
January 1 of the year for which the distribution is being made, by (B) the
number of installment payments remaining to be made under the distribution
period selected by the Participant. The Participant will receive distribution of
cash in lieu of Stock Units. The cash payment shall be determined based upon the
closing price of a share of Stock on December 31 of the year prior to the year
in which the distribution is being made, as such share price is reported in the
Wall Street Journal’s New York Stock Exchange Composite Transactions listing. If
December 31 falls on a Saturday, Sunday or holiday, the calculation of the cash
distribution will be made based upon the closing price as reported for the
immediately preceding business day. Prior to the Merger Date, the following
provisions applied: The annual distribution amount for the portion of the
Participant’s Post-2004 Account


27

--------------------------------------------------------------------------------

Exhibit 10.1


that is credited in the form of Stock Units shall be determined on a share basis
by dividing (A) the number of Stock Units as of January 1 of the year for which
the distribution is being made (subject to subsequent adjustment under
Section 9.03), by (B) the number of installment payments remaining to be made
under the distribution period selected by the Participant. The Participant will
receive shares of Integrys Stock equal to the annual distribution amount,
subject only to the distribution of cash in lieu of any fractional Stock Unit.
The cash payment for any fractional Stock Unit shall be determined based upon
the closing price of a share of Integrys Stock on January 21 of the year in
which the distribution is being made, as such share price is reported in the
Wall Street Journal’s New York Stock Exchange Composite Transactions listing. If
January 21 falls on a Saturday, Sunday or holiday, the calculation of the cash
portion of the distribution will be made based upon the closing price as
reported for the immediately preceding business day.
Section 8.04. Time of Distribution. Distributions shall be made as soon as
administratively feasible, but no later than March 1 of the year for which the
distribution is being made. Prior to the Merger Date, the following provisions
applied: Subject to the provisions of Sections 9.03 and 10.03, each distribution
of Integrys Stock made to a Participant (or Beneficiary) shall be distributed on
January 22 (or if January 22 falls on a Saturday, Sunday or holiday, the
immediately following business day). For distribution and tax reporting
purposes, the value of Integrys Stock distributed shall equal the number of
shares distributed multiplied by the closing price of Integrys Resources Stock
on January 21 (or if January 21 falls on a Saturday, Sunday or holiday, the
immediately preceding business day) of the year in which the distribution is
being made as reported in the Wall Street Journal’s New York Stock Exchange
Composite Transaction listing. The cash portion of any distribution will be made
no later than March 1 of the year for which the distribution is being made.
Section 8.05. Automatic Single Sum Distribution. In the case of any Participant
or Beneficiary whose Post-2004 Account has a value equal to or less than the
applicable dollar amount under Code Section 402(g)(1)(B), the Participant’s
Post-2004 Account will be distributed in the form of a single sum payment on the
date on which distributions would otherwise commence, and such single sum
payment shall be in lieu of any installment distribution period that would
otherwise apply. Unless otherwise directed by the Committee, the single sum
distribution shall be made in cash and/or shares of Integrys Stock (as
determined in accordance with Section 8.03 prior to the Merger Date). The
foregoing rule shall apply only if (a) the payment results in the termination of
liquidation of the Participant’s entire interest in his or her Post-2004 Account
and his or her entire interest in all other plans, programs or arrangements that
are required to be aggregated with the Participant’s Post-2004 Account for
purposes of Code Section 409A, and (b) the payment is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B).
Section 8.06. Distributions For Employment Tax Obligations.
(a)    Notwithstanding the time or schedule of payments otherwise applicable to
the Participant, the Committee may direct that distribution from a Participant’s
Account be made (i) to pay the Federal Insurance Contributions Act (“FICA”) tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2) with respect to
compensation deferred under the Plan, (ii) to pay the income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of FICA taxes, and (iii) to pay the additional income tax at source on
wages attributable to the “pyramiding” of Code Section 3401 wages and taxes;
provided that the total amount distributed under this provision must not exceed
the aggregate of the FICA tax and the income tax withholding related to such
FICA tax. In addition or in the alternative, the Committee may direct that all
FICA taxes owed in connection with any allocation hereunder be withheld from
other compensation owed to the Participant.
(b)    The amount actually distributed to the Participant in accordance with the
time or schedule of payments applicable to the Participant will be reduced by
applicable tax withholding except to the extent such withholding requirements
previously were satisfied in accordance with subsection (a) above.


28

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE IX. RULES WITH RESPECT TO INTEGRYS STOCK
AND INTEGRYS STOCK UNITS
Section 9.01. Application. Effective as of the Merger Date, Stock Units
consisting of shares of Integrys Stock were cancelled and converted to cash in
accordance with Section 6.03 and distributions of shares of Integrys Stock under
the Plan ceased. The provisions in this Article IX applied prior to the Merger
Date.
Section 9.02. Relationship to Shares Authorized Under Omnibus Plan. Distribution
of shares of Integrys Stock that are attributable to LTIP Deferrals that relate
to an award that was made under the Omnibus Plan (or that relate to Director
Deferred Stock Units granted on or after January 1, 2011 under Section 4.03)
will be charged against the pool of available shares under the Omnibus Plan,
i.e., the plan under which the share award was originally granted and from which
the share award would have been paid except for the Participant’s election (or
the Board’s direction) to defer delivery of the shares.
Section 9.03. Transactions Affecting Integrys Stock. In the event of any merger,
share exchange, reorganization, consolidation, recapitalization, stock dividend
or stock split involving Integrys Stock, or other event in which Integrys Stock
is subdivided or combined, or a cash dividend the amount of which, on a per
share basis, exceeds, fifteen percent (15%) of the fair market value of a share
of Integrys Stock at the time the dividend is declared, or the Company shall
effect any other dividend or other distribution of Integrys Stock that the Board
determines by resolution is extraordinary or special in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization of Integrys Stock or words of similar import,
or any other event shall occur, which, in the judgment of the Committee
necessitates an adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, the Committee
shall make appropriate equitable adjustments with respect to the Stock Units (if
any) credited to the Account of each Participant. The nature of any such
adjustment shall be determined by the Committee, in its discretion.
Section 9.04. No Shareholder Rights With Respect to Stock Units. Participants
shall have no rights as a stockholder pertaining to Stock Units credited to
their Accounts. No Stock Unit nor any right or interest of a Participant under
the Plan in any Stock Unit may be assigned, encumbered, or transferred, except
by will or the laws of descent and distribution. The rights of a Participant
hereunder with respect to any Stock Unit are exercisable during the
Participant’s lifetime only by the Participant or his or her guardian or legal
representative.


29

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE X. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN
CONTROL OF THE COMPANY
Section 10.01. Application. Effective as of the Merger Date, a Change in Control
has occurred and the provisions in this Article X effective upon a Change in
Control shall apply to the Plan.
Section 10.02. Definitions. For purposes of this Article X, the following terms
shall have the following respective meanings:
(a)    An “Affiliate” of, or a person “affiliated” with, a specified person is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified and the term “Associate” used to indicate a relationship with any
person, means (i) any corporation or organization (other than the registrant or
a majority-owned subsidiary of the registrant) of which such person is an
officer or partner or is, directly or indirectly, the beneficial owner of ten
percent (10%) or more of any class of equity securities, (ii) any trust or other
estate in which such person has a substantial beneficial interest or as to which
such person serves as trustee or in a similar fiduciary capacity, and (iii) any
relative or spouse of such person, or any relative of such spouse, who has the
same home as such person or who is a director or officer of the registrant or
any of its parents or subsidiaries.
(b)    A person shall be deemed to be the “Beneficial Owner” of any securities:
(i)
which such Person or any of such Person’s Affiliates or Associates has the right
to acquire (whether such right is exercisable immediately or only after the
passage of time) pursuant to any agreement, arrangement, or understanding, or
upon the exercise of conversion rights, exchange rights, or other rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, (A) securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or (B) securities issuable upon exercise of any rights
agreement that the Company may have in effect at any time before the issuance of
such securities;

(ii)
which such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this subparagraph (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule 13D
under the Act (or any comparable or successor report); or

(iii)
which are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Paragraph (ii)
above) or disposing of any voting securities of the Company.



30

--------------------------------------------------------------------------------

Exhibit 10.1


(c)    A “Change in Control” shall be deemed to have occurred if:
(i)
any Person (other than any employee benefit plan of the Company or any
subsidiary of the Company, any Person organized, appointed or established
pursuant to the terms of any such benefit plan or any trustee, administrator or
fiduciary of such a plan) is or becomes the Beneficial Owner of securities of
the Company representing at least thirty percent (30%) of the combined voting
power of the Company’s then outstanding securities;

(ii)
one-half or more of the members of the Board are not Continuing Directors;

(iii)
there shall be consummated any merger, consolidation, or reorganization of the
Company with any other corporation as a result of which less than fifty percent
(50%) of the outstanding voting securities of the surviving or resulting entity
are owned by the former shareholders of the Company other than a shareholder who
is an Affiliate or Associate of any party to such consolidation or merger;

(iv)
there shall be consummated any merger of the Company or share exchange involving
the Company in which the Company is not the continuing or surviving corporation
other than a merger of the Company in which each of the holders of the Company’s
common stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger;

(v)
there shall be consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company to a Person which is not a wholly owned subsidiary
of the Company; or

(vi)
the shareholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company.

(d)    “Continuing Directors” means (i) any member of the Board of Directors of
the Company who was a member of such Board on the effective date of this
amendment and restatement, (ii) any successor of a Continuing Director who is
recommended to succeed a Continuing Director by a majority of the Continuing
Directors then on such Board, and (iii) additional directors elected or
recommended for membership by a majority of the Continuing Directors then on
such Board.
(e)    “Person” means any individual, firm, partnership, corporation or other
entity, including any successor (by merger or otherwise) of such entity, or a
group of any of the foregoing acting in concert; provided, that in the case of a
merger, consolidation or reorganization of the Company with any other
corporation or a share exchange involving the Company, the shareholders of the
other corporation that is a party to the merger, consolidation, reorganization
or share exchange shall not be considered to be acting in concert for purposes
of Section 10.02(c)(i).
Section 10.03. Amendments in Connection with a Change in Control.
(a)    Board Authority to Amend Plan. Prior to the occurrence of a Change in
Control, the Board may exercise its authority under Section 11.06 to amend the
Plan, including, to the extent deemed necessary or desirable by the Board in
anticipation of a Change in Control, to amend the Plan to eliminate Stock Units
and cause the value of such units as of the Amendment Date (such value to be
determined under Section 5.04(e)) to be reallocated to an


31

--------------------------------------------------------------------------------

Exhibit 10.1


alternate Investment Option that is then available for new investments and that
is most similar to a fixed income fund. The term “Amendment Date” means the date
on which an amendment to the Plan is validly adopted or the date on which the
amendment is or purports to be effective, whichever is later.
(b)    Automatic Amendments. The Plan shall automatically be amended upon a
Change in Control to provide that:
(i)
the rate of interest equivalent to be credited with respect to Reserve Account A
for each month following the Change in Control shall be the greater of (A) the
rate of interest equivalent otherwise applicable with respect to Reserve Account
A if such amount were calculated based upon the consolidated return on common
shareholders’ equity of the Company (including for this purpose any successor
corporation that is the survivor of a merger with the Company or any successor
to that corporation) and all consolidated subsidiaries, or (B) a rate equal to
two (2) percentage points above the prime lending rate at US Bank Milwaukee,
Milwaukee, Wisconsin (or any successor thereto) as of the last business day of
that month; and

(ii)
the rate of interest equivalent to be credited with respect to Reserve Account B
for each month following the Change in Control shall be the greater of (A) the
rate of interest equivalent otherwise applicable with respect to Reserve Account
B if such amount were calculated based upon the consolidated return on common
shareholders’ equity of the Company (including for this purpose any successor
corporation that is the survivor of a merger with the Company or any successor
to that corporation) and all consolidated subsidiaries, or (B) a rate equal to
two (2) percentage points above the prime lending rate at US Bank Milwaukee,
Milwaukee, Wisconsin (or any successor thereto) as of the last business day of
that month. The minimum rate of interest equivalent under clause (B) shall cease
to apply on the third anniversary of the Change in Control in the event that the
Participant is actively employed by the Company (including for this purpose any
successor corporation or entity that is the survivor of a merger with the
Company), or by any subsidiary or affiliate of the Company or such successor, on
such date.

(c)    Prohibition on Certain Amendments. Notwithstanding the foregoing, on or
after a Change in Control, the Board or Company (including for this purpose any
successor corporation or entity that is the survivor of a merger with the
Company or to which sponsorship of the Plan is transferred following a Change in
Control, or the board of directors or other managing body of any such entity)
may not, without the written consent of the affected Participant (or in the case
of a deceased Participant, the Participant’s Beneficiary) amend the Plan or take
an action to terminate the Plan that would:
(i)
Result in a decrease in the number of, or a change in the type of, Investment
Options that were made available under the Plan immediately prior to the Change
in Control; provided that the Plan may be amended to eliminate Stock Units as an
Investment Option so long as the value of the Participant’s Stock Units are
immediately credited to the Participant’s Account for investment in one or more
of the remaining Investment Options as elected by the Participant, or

(ii)
Cause the Accounts to be valued under Section 6.01(c) less frequently than
quarterly; or



32

--------------------------------------------------------------------------------

Exhibit 10.1


(iii)
Impair or otherwise limit a Participant’s rights to reallocate his or her
Accounts under Section 6.01(d) as in effect on the date immediately prior to the
Change in Control; or

(iv)
Decrease the interest rate credited under Reserve Account A or Reserve Account B
as determined pursuant to subsection (b) above, except as specifically provided
therein;

(v)
Eliminate or reduce the distribution options made available under Articles VII
and VIII or otherwise terminate any distribution elections then in effect; or

(vi)
Modify the provisions of Article X in a manner detrimental or potentially
detrimental to a Participant (or Beneficiary), except and only to the extent
that modification is necessary to comply with applicable law.

Section 10.04. Acceleration of Certain Vesting. If a Change in Control occurs
and the Participant’s employment or service with the Company and its Affiliates
is involuntarily terminated for any reason other than Cause (or, in the case of
a Participant who has in effect an employment, retention, change in control,
severance or similar agreement with the Company or any Affiliate that provides
for “good reason” termination and the Participant, in accordance with such
agreement, terminates employment or service for “good reason”) within two years
following the date of the Change in Control, then the Participant shall be fully
vested in the portion of the Participant’s Account that is not otherwise vested
at the time of the Participant’s termination of employment.
Section 10.05. Maximum Payment Limitation.
(a)    Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or its Affiliates (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment” that is
subject to the tax imposed by Section 4999 of the Code, then the Total Payments
to be made to the Participant shall be reduced such that the value of the
aggregate Total Payments that the Participant is entitled to receive shall be
one dollar ($1) less than the maximum amount which the Participant may receive
without becoming subject to the tax imposed by Section 4999 of the Code;
provided that this Section shall not apply in the case of a Participant who has
in effect a valid employment contract providing that the Total Payments to the
Participant shall be determined without regard to the maximum amount allowable
under Section 280G of the Code. The terms “excess parachute payment” and
“parachute payment” shall have the meanings assigned to them in Section 280G of
the Code, and such “parachute payments” shall be valued as provided therein.
Present value shall be calculated in accordance with Section 280G(d)(4) of the
Code. Within forty (40) days following delivery of notice by the Company to the
Participant of its belief that there is a payment or benefit due the Participant
which will result in an excess parachute payment as defined in Section 280G of
the Code, the Participant and the Company, at the Company’s expense, shall
obtain the opinion (which need not be unqualified) of nationally recognized tax
counsel selected by the Company’s independent auditors and acceptable to the
Participant in the Participant’s sole discretion (which may be regular outside
counsel to the Company), which opinion sets forth (A) the amount of the base
period income, (B) the amount and present value of Total Payments and (C) the
amount and present value of any excess parachute payments determined without
regard to the limitations of this Section. As used in this Section, the term
“base period income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of such opinion, the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Participant. Such opinion shall be addressed to
the Company and the Participant and shall be binding upon the Company and the
Participant. If such opinion determines that there would be an excess parachute
payment, the payments hereunder that are includible in Total Payments or any
other payment or benefit determined by such counsel to be includible in Total
Payments shall be reduced or eliminated so that there will be no excess
parachute payment. Such reduction will be achieved by reducing or eliminating
payments or benefits in the manner that produces the highest economic value to
the Participant; provided that in the


33

--------------------------------------------------------------------------------

Exhibit 10.1


event it is determined that the foregoing methodology for reduction would
violate Section 409A of the Code, the reduction shall be made pro rata among the
benefits and/or payments (on the basis of the relative present value of the
parachute payments). If such legal counsel so requests in connection with the
opinion required by this Section, the Participant and the Company shall obtain,
at the Company’s expense, and the legal counsel may rely on in providing the
opinion, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by the
Participant. If the provisions of Sections 280G and 4999 of the Code (or any
successor provisions) are repealed without succession, then this Section shall
be of no further force or effect.
(b)    Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.
Section 10.06. Resolution of Disputes. If, after a Change in Control, (a) a
dispute arises with respect to the enforcement of the Participant’s rights under
the Plan, or (b) any legal proceeding shall be brought to enforce or interpret
any provision contained in the Plan or to recover damages for breach of the
Plan, in either case so long as the Participant is not acting in bad faith or
otherwise pursuing a course of action that a reasonable person would determine
to be frivolous, the Participant shall recover from the Company any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
such dispute or legal proceeding (“Expenses”), and prejudgment interest on any
money judgment obtained by the Participant calculated at the rate of interest
announced by US Bank Milwaukee, Milwaukee, Wisconsin (or any successor thereto),
from time to time as its prime or base lending rate from the date that payments
to the Participant should have been made under this Plan. Within ten (10) days
after the Participant’s written request therefore and reasonable substantiation
that such Expense has been incurred, (but in no event later than the end of the
calendar year following the calendar year in which such Expense is incurred),
the Company shall pay to the Participant, or such other person or entity as the
Participant may designate in writing to the Company, the Participant’s Expenses
in advance of the final disposition or conclusion of any such dispute or legal
proceeding. In the case of a deceased Participant, this Section shall apply with
respect to the Participant’s Beneficiary or estate.


34

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE XI. GENERAL PROVISIONS
Section 11.01. Administration. The Committee shall administer and interpret the
Plan and supervise preparation of Participant elections, forms, and any
amendments thereto. The Committee may, in its discretion, delegate any or all of
its authority and responsibility; provided that the Committee shall not delegate
authority and responsibility with respect to non-ministerial functions that
relate to the participation by Participants who are subject to Section 16 of the
Exchange Act at the time any such delegated authority or responsibility is
exercised. To the extent of any such delegation, any references herein to the
Committee shall be deemed references to such delegee. Interpretation of the Plan
shall be within the sole discretion of the Committee and shall be final and
binding upon each Participant and Beneficiary. The Committee has the
discretionary authority to adopt and modify rules and regulations relating to
the Plan, interpret and construe the Plan and make determinations regarding
eligibility and benefits, as it deems necessary or advisable for the
administration of the Plan; any such action, interpretation, construction or
determination shall be final and binding on all Participants and Beneficiaries
unless determined by a court of competent jurisdiction to be arbitrary and
capricious. If any delegee of the Committee shall also be a Participant or
Beneficiary, any determinations affecting the delegee’s participation in the
Plan shall be made by the Committee. The Plan shall be interpreted to comply
with the requirements of Section 409A of the Code with respect to any benefit
that is subject to the requirements of such Section of the Code.
Section 11.02. Restrictions to Comply with Applicable Law.
(a)    General Restrictions. Notwithstanding any other provision of the Plan,
the Company shall have no liability to deliver any shares of Integrys Stock
under the Plan or make any payment unless such delivery or payment would comply
with all applicable laws and the applicable requirements of any securities
exchange or similar entity (and all applicable requirements of the Omnibus Plan,
with respect to any shares of Integrys Stock that relate to awards made under
that plan). In addition, transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 under the Exchange Act. The Committee
shall administer the Plan so that transactions under the Plan will be exempt
from Section 16 of the Exchange Act, and shall have the right to restrict any
transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption to be met.
(b)    Restriction on Transfer. Shares of Integrys Stock issued under the Plan
may not be sold or otherwise disposed of except (i) pursuant to an effective
registration statement under the Act, or in a transaction which, in the opinion
of counsel for the Company, is exempt from registration under the Act; and (ii)
in compliance with state securities laws. Further, as a condition to issuance of
shares of Integrys Stock under the Plan (including shares of Integrys Stock
originally granted under the Omnibus Plan but distributed under this Plan), the
Participant, his or her Beneficiary or his or her heirs, legatees or legal
representatives, as the case may be, shall, if the Committee deems it necessary,
execute and deliver to the Company a restrictive stock transfer agreement in
such form, and subject to such terms and conditions, as shall be reasonably
determined or approved by the Committee, which agreement, among other things,
may impose certain restrictions on the sale or other disposition of any shares
of stock acquired under the Plan. The Committee may waive the foregoing
restrictions, in whole or in part, in any particular case or cases or may
terminate such restrictions whenever the Committee determines that such
restrictions afford no substantial benefit to the Company.
(c)    Additional Restrictions; Legends. All shares of Integrys Stock delivered
under the Plan (including shares of Integrys Stock originally granted under the
Omnibus Plan but distributed under this Plan) shall be subject to such stock
transfer orders and other restrictions as the Committee may deem advisable under
the Plan, the Omnibus Plan, and any applicable federal or state securities laws,
and the Committee may cause a legend or legends to be put on any certificates to
make appropriate references to such restrictions.
Section 11.03. Claims Procedures.
(a)    If a Participant or Beneficiary (the “claimant”) believes that he is
entitled to a benefit under the Plan that is not provided, the claimant or his
or her legal representative shall file a written claim for such benefit with the
Committee no later than ninety (90) days after the first payment is made (or
should have been made) in accordance with the terms of the Plan or under
Regulations issued by the Secretary of the Treasury under Code Section 409A. If
the Committee denies the claim, it shall deliver to the claimant, within one
hundred thirty five


35

--------------------------------------------------------------------------------

Exhibit 10.1


(135) days of the date the first payment to the Participant was made (or should
have been made) in accordance with the terms of the Plan or under Regulations
issued by the Secretary of the Treasury under Code Section 409A, a written
notice to the claimant of such denial. The written notice shall include the
specific reason(s) for the denial; reference to specific Plan provisions upon
which the denial is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and a description of the
Plan’s review procedures (as set forth in subsection (b)) and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.
(b)    The claimant has the right to appeal the Committee’s decision by filing a
written appeal with the Committee. Notice of the appeal must be received by the
Committee no later than one hundred eighty (180) days after the first payment is
made (or should have been made) in accordance with the terms of the Plan or
under Regulations issued by the Secretary of the Treasury under Code Section
409A. The claimant will have the opportunity, upon request and free of charge,
to have reasonable access to and copies of all documents, records and other
information relevant to the claimant’s appeal. The claimant may submit written
comments, documents, records and other information relating to his or her claim
with the appeal. The Committee will review all comments, documents, records and
other information submitted by the claimant relating to the claim, regardless of
whether such information was submitted or considered in the initial claim
determination. The Committee shall make a determination on the appeal within
sixty (60) days after receiving the claimant’s written appeal; provided that the
Committee may determine that an additional sixty (60)-day extension is necessary
due to circumstances beyond the Committee’s control, in which event the
Committee shall notify the claimant prior to the end of the initial period that
an extension is needed, the reason therefore and the date by which the Committee
expects to render a decision. If the claimant’s appeal is denied in whole or
part, the Committee shall provide written notice to the claimant of such denial.
The written notice shall include the specific reason(s) for the denial;
reference to specific Plan provisions upon which the denial is based; a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim; and a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA.
(c)    Notwithstanding anything in the Plan to the contrary, and as a condition
of participating in the Plan, a Participant agrees, on behalf of the Participant
and all persons or entities that may claim through the Participant, that (1) any
claim for benefits or other legal action or legal proceeding concerning the Plan
may be brought more than one (1) year after the later of (A) the last date on
which the act or omission giving rise to the claim, legal action or other legal
proceeding occurred, or (B) the date the individual or entity bringing such
claim, legal action or other legal proceeding had knowledge (or reasonably
should have had knowledge) of the act or omission, and (2) that any legal action
or legal proceeding concerning the Plan may only be heard in a “bench” trial and
that any right to a jury trial is waived.
Section 11.04. Participant Rights Unsecured.
(a)    Unsecured Claim. With respect to deferrals of compensation for services
performed for a Participating Employer (as adjusted for gains or losses
thereon), the right of a Participant or the Participant’s Beneficiary to receive
a distribution hereunder shall be an unsecured claim with respect to such
Participating Employer, and neither the Participant nor any Beneficiary shall
have any rights in or against any amount credited to his or her Account with
respect thereto or any other specific assets of a Participating Employer. The
right of a Participant or Beneficiary to the payment of benefits under this Plan
shall not be assigned, encumbered, or transferred, except by will or the laws of
descent and distribution. The rights of a Participant hereunder are exercisable
during the Participant’s lifetime only by the Participant or his or her guardian
or legal representative.
(b)    Contractual Obligation. The Company may authorize the creation of a trust
or other arrangements to assist it in meeting the obligations created under the
Plan, subject to the restrictions on funding imposed by Code Section 409A(b)(3).
However, any liability to any person with respect to the Plan shall be based
solely upon any contractual obligations that may be created pursuant to the
Plan. No obligation of a Participating Employer shall be deemed to be secured by
any pledge of, or other encumbrance on, any property of a Participating
Employer. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between a Participating Employer and any Participant or
Beneficiary, or any other person, or as providing a Participant with a right to
continue employment with a Participating Employer.


36

--------------------------------------------------------------------------------

Exhibit 10.1


Section 11.05. Income Tax Withholding. The amount actually distributed to the
Participant will be reduced by applicable income tax withholding (if any).
Unless the Participant has made a contrary election with the consent of the
Committee, income tax on the entire annual distribution amount will be withheld
from the cash portion of the distribution, and Stock will be used to satisfy
withholding obligations only to the extent that the cash portion of the
distribution is insufficient for this purpose. No later than the date as of
which an amount first becomes includible in the income of the Participant for
employment tax purposes, the Participant shall pay or make arrangements
satisfactory to the Committee regarding the payment of any such tax. In
addition, if prior to the date of distribution of any amount hereunder, the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, the Company may direct
that the Participant’s benefit be reduced to reflect the amount needed to pay
the Participant’s portion of such tax.
Section 11.06. Amendment or Termination of Plan.
(a)    There shall be no time limit on the duration of the Plan.
(b)    Except as otherwise limited pursuant to Section 10.03 on or after a
Change in Control, the Company may at any time amend the Plan by action of the
Board or the Committee, including but not limited to modifying the terms and
conditions applicable to (or otherwise eliminating) deferrals or contribution
credits to be made on or after the amendment date; provided, however, that no
amendment or termination may reduce or eliminate any Account balance accrued to
the date of such amendment or termination (except as such Account balance may be
reduced as a result of investment losses allocable to such Account). Further,
the Committee is authorized to amend the Plan to the extent that such amendment
is determined to be necessary or desirable in order to comply or facilitate
compliance with the requirements of Code Section 409A or other applicable law;
or that is otherwise desirable to promote efficient Plan administration;
provided that any such amendment shall not increase Plan benefits or result in
non-ministerial action that is prohibited under Section 11.01.
(c)    The Board may terminate the Plan (or the Plan shall automatically
terminate) in accordance with the following provisions. Upon termination of the
Plan, Accounts may be paid to Participants and Beneficiaries, but only if the
following are met:
(i)
The Board terminates the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts accrued under the
Plan but not yet paid are distributed to the Participants or Beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in effect, by the latest of: (A) the last day of the calendar year in which
the Plan termination and liquidation occurs, (B) the last day of the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (C) the last day of the first calendar year in which payment is
administratively practicable.

(ii)
The Board terminates the Plan at any time during the period that begins thirty
(30) days prior and ends twelve (12) months following a Change in Control Event
(as defined for purposes of Code Section 409A), provided that all arrangements
required to be aggregated with this Plan under Code Section 409A are terminated
and liquidated with respect to each Participant that experienced the Change in
Control Event, so that all participants under similar arrangements are required
to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date of termination of the
arrangements.

(iii)
The Board terminates the Plan at any other time, provided that such termination
does not occur proximate to a downturn in the financial health of the Company or
an Affiliate. In such event, all amounts



37

--------------------------------------------------------------------------------

Exhibit 10.1


accrued under the Plan but not yet paid will be distributed to all Participants
or Beneficiaries, as applicable, in a single sum payment no earlier than twelve
(12) months (and no later than twenty-four (24) months) after the date of
termination, regardless of any distribution election then in effect. This
provision shall not be effective unless all other plans required to be
aggregated with this Plan under Code Section 409A are also terminated and
liquidated. Notwithstanding the foregoing, any payment that would otherwise be
paid during the twelve (12)-month period beginning on the Plan termination date
pursuant to the terms of the Plan shall be paid in accordance with such terms.
In addition, the Company or any Affiliate shall be prohibited from adopting a
similar arrangement within three (3) years following the date of the Plan’s
termination, unless any individual who was a Participant under this Plan is
excluded from participating thereunder for such three (3) year period.
(iv)
Except as provided in Paragraphs (i), (ii) and (iii) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to discontinue further benefit accruals, but the Plan
will continue to operate, in accordance with its terms as from time to time
amended and in accordance with applicable Participant elections, with respect to
the Participant’s benefit accrued through the date of termination, and in no
event shall any such action purporting to terminate the Plan form the basis for
accelerating distributions to Participants and Beneficiaries.

Section 11.07. Administrative Expenses. Costs of establishing and administering
the Plan will be paid by the Participating Employers.
Section 11.08. Effect on Other Employee Benefit Plans. Deferrals credited to a
Participant’s Account under this Plan shall not be considered “compensation” for
the purpose of computing benefits under any qualified retirement plan maintained
by a Participating Employer, but shall be considered compensation for welfare
benefit plans, such as life and disability insurance programs sponsored by a
Participating Employer, unless otherwise provided by the terms of such plan.
Section 11.09. Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the Participating Employers, their successors and assigns and
the Participants and their heirs, executors, administrators, and legal
representatives.
Section 11.10. Right of Offset. The Company shall have the right to offset from
the benefits payable hereunder any amount that the Participant owes to the
Company or Affiliate or other entity in which the Company or an Affiliate
maintains an ownership interest. The Company may effectuate the offset without
the consent of the Participant (or the Participant’s spouse or Beneficiary, in
the event of the Participant’s death).
Section 11.11. Amounts Accumulated Under Peoples Energy Plans. Notwithstanding
anything in the Plan to the contrary, the following rules apply with respect to
accounts originally credited under the Peoples Energy Corporation Executive
Deferred Compensation Plan, the Peoples Energy Corporation Directors Deferred
Compensation Plan and/or the Peoples Energy Corporation Directors Stock and
Option Plan (collectively, the “Peoples Plans”) and transferred to this Plan.
Peoples Energy, LLC, an Affiliate of the Company, is the successor to Peoples
Energy Corporation.
(a)    Amounts held under the Peoples Plans as Stock Units and transferred to
this Plan will continue to be held as Stock Units. The transferred Stock Units
will be Locked Stock Units; provided that in lieu of the rules described in
Section 5.04(d), any dividends (or similar distribution) that would have been
payable on the Stock Units had such Stock Units been actual shares of Integrys
Stock, if not already expressed in the form of shares of Integrys


38

--------------------------------------------------------------------------------

Exhibit 10.1


Stock, shall be converted, for record keeping purposes, into whole and
fractional Stock Units, with fractional units calculated to four decimal places.
The conversion shall be accomplished by dividing the amount of the dividend or
distribution by the mean price of a share of Integrys Stock on the payment date
for the dividend or distribution.
(b)    “Cash accounts” transferred from the Peoples Plans shall continue to be
credited with interest equivalent based on the rate specified in the Peoples
Plan (the “Prime Rate Investment”), unless the Participant is offered the
opportunity and elects to transfer such portion of the Participant’s Account to
another Investment Option in accordance with Section 6.01(d). If a Participant
elects to transfer to an alternate Investment Option, the transferred amounts
may not be subsequently transferred back to the Prime Rate Investment.
(c)    Distribution of the portion of the Participant’s overall Account that is
attributable to participation in the Peoples Plans will be made in accordance
with the terms of the applicable Peoples Plan (and if applicable, the
Participant’s distribution election); provided that, in accordance with Internal
Revenue Service transition rules under Code Section 409A, on before December 31,
2008, a Participant may elect to have the portion of the benefit that was
accrued and vested after December 31, 2004 distributed in accordance with the
Participant’s distribution election under Article VIII of this Plan
(Distribution of Post-2004 Account). An election in accordance with the Internal
Revenue Service transition rules shall not operate to accelerate into the year
in which the election is made amounts that would otherwise be distributed in a
subsequent year, or to defer distribution of amounts that would otherwise be
paid in the year in which the election is made into a subsequent year.
(d)    The shares of stock authorized for issuance under the predecessor Peoples
Plans are not available for new grants under this Plan. However, grants
previously made under the Peoples Plan and now held under this Plan will be
charged against the pool of available shares for the predecessor Peoples Plans.
Section 11.12. Miscellaneous Distribution Rules.
(a)    Accelerated Distribution Following Section 409A Failure. If an amount
under this Plan is required to be included in a Participant’s income under Code
Section 409A prior to the date such amount is actually distributed, the
Participant shall receive a distribution, in a lump sum, within ninety (90) days
after the date it is finally determined that the Plan fails to meet the
requirements of Code Section 409A. The distribution shall equal the amount
required to be included in the Participant’s income as a result of such failure.
(b)    Permitted Delay in Payment. If a distribution required under the terms of
this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution. Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern. Further, if any
distribution pursuant to the Plan will violate the terms of Section 16(b) of the
Securities Exchange Act of 1934 or other Federal securities laws, or any other
applicable law, then the distribution shall be delayed until the earliest date
on which making the distribution will not violate such law.


33584577v4


39